DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
This action is in response to the remarks filed on 12/15/2020. The amendments filed on 12/15/2020 are entered.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/30/2020, 12/11/2020, 2/04/2021, and 3/04/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13, 15-17, 23, 24, 35, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. (U.S. Pub. No. 20120016316) hereinafter Zhuang, in view of Newman et al. (U.S. Pub. No. 20140046261) hereinafter Newman, in view of Dunbar et al. (U.S. Pub. No. 20140257080) hereinafter Dunbar, in view of Vaccaro et al. (U.S. Pub. No. 20140180328) hereinafter Vaccaro, in further view of Brister et al. (U.S. Pub. No. 20160029998) hereinafter Brister. 
Regarding claim 1, primary reference Zhuang teaches:
A medical device (abstract) comprising: 
an elongate hollow instrument adapter subassembly including an elongate hollow instrument adapter body and elongate hollow instrument tubing extending from the elongate hollow instrument adapter body and having a elongate hollow instrument tubing tip and a wire subassembly including a wire having a wire tip ([0064]; [0067]; [0071]-[0074]; [0076]; [0077]; [0101]-[0117], the position marker is attached to the end of the sensor cable with tip 112A which is considered to be the “wire having a wire tip”; the position sensor 104 is considered to be part of the “instrument adapter subassembly” that is connected to the elongate hollow needle tubing extending from the instrument adapter body; figure 8; [0118]; note that while the reference teaches to a needle assembly, in the combined invention the references teach to using catheter elements), 
wherein one of the elongate hollow instrument adapter body and the wire includes a magnetic sensor ([0064]; [0067], the sensor system “may detect electromagnetic or other fields emitted by position markers 15 or vice versa” the use of magnetic-based sensing systems for each position sensor is combined with the other 
the other of the elongate hollow instrument adapter body and the wire includes a magnetic sensor ([0064]; [0067], the sensor system “may detect electromagnetic or other fields emitted by position markers 15 or vice versa” the use of magnetic-based sensing systems for each position sensor is combined with the other references to teach specifically a permanent magnet element and magnetizable feature; [0071]-[0074]; [0076]; [0077]; [0101]-[0117], the position marker is attached to the end of the sensor cable with tip 112A which is considered to be the “wire having a wire tip”; the position sensor 104 is considered to be part of the “instrument adapter subassembly” that is connected to the elongate hollow needle tubing extending from the instrument adapter body; figure 8; [0118]; note that while the reference teaches to a needle assembly, in the combined invention the references teach to using catheter elements), 
Primary reference Zhuang fails to teach:
catheter adapter subassembly 
catheter tubing

the other of the elongate hollow instrument adapter body and the wire includes a magnetizable feature
wherein one of the permanent magnet element and the magnetizable feature has a north pole and a south pole on axis with the catheter adapter
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
catheter adapter subassembly ([0002]-[0004]; [0086]-[0096]; [0101]-[0118];  [0248]-[0250]; figures 71A and 71B; Newman teaches to the use of magnetic based tracking system for catheter insertion and placement including external “adapter” elements)
catheter tubing ([0002]-[0004]; [0086]-[0096]; [0101]-[0118]; [0248]-[0250]; figures 71A and 71B; Newman teaches to the use of magnetic based tracking system for catheter insertion and placement including internal catheter tubing within the patient)
wherein one of the elongate hollow instrument adapter body and the wire includes a permanent magnet element ([0101]-[0118]; [0103] the magnetic elements may be a “ferromagnetic magnetic element” which is a permanent magnet element; [0161]; [0162], figures 21A and 21B; magnetic element 1210 is located in an adapter body segment that is analogous to the placement of sensors in primary reference Zhuang. This magnetic element is a permanent ferromagnetic magnet; [0207]; [0210]; [0240]; [0249]-[0251]; figures 71A and 71B, magnetic element 1930 is considered to be attached to the “adapter body”), and 

wherein one of the permanent magnet element and the magnetizable feature has a north pole and a south pole on axis with the elongate hollow instrument adapter body ([0232], the magnetic element 1630 is aligned with the longitudinal axis of the of the needle cannula 1612 which is considered to be the elongate hollow instrument adapter body in the combined invention; [0232], “coaxially aligning the magnetic axis of the magnetic element with the longitudinal axis of the needle cannula”; figure 59)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang to incorporate the permanent magnetic and magnetizable elements and element positioning as taught by Newman because it enables the clinician to ascertain the general location and orientation of the catheter within the boy and assists with accurate catheter placement without the need of additional imaging modalities ([0101]-[0103]). 
Primary reference Zhuang further fails to teach:
r and the magnetizable feature configured to produce a known magnetic field at a given distance x through tissue of permeability ur and 
relative motion of the wire subassembly and the catheter subassembly adapter body is measurable by a magnetometer which measures strength and direction of the magnetic field produced by the permanent magnet element and the magnetizable feature
However, the analogous art of Dunbar of a magnetometric detector system for tracking a magnetized tissue-penetrating medical tool (abstract) teaches:
the permanent magnet element configured to produce a known magnetic field at a given distance x through tissue of permeability ur and the magnetizable feature configured to produce a known magnetic field at a given distance x through tissue of permeability ur ([0051]; [0052], the look up table for tracking the pre-measured values emanating from a tool of interest is considered to be the known magnetic field at varying distances within tissue for both the permanent magnet element and the magnetizable feature as taught by the combined references of Zhuang and Newman above. This look up table is considered dependent on magnetic permeability of the surrounding regions, which for a tissue penetrating instrument, is tissue. [0053]; [0054]; [0055]; [0056], the table includes varying distances which correspond to the distance x; [0057]; [0062]; [0063]; [0064], different magnetized parts of the tool can be identified and individually tracked with respect to positions and orientations which in the combined invention with 
relative motion of the wire subassembly and the catheter subassembly adapter body is measurable by a magnetometer which measures strength and direction of the magnetic field produced by the permanent magnet element and the magnetizable feature ([0036], magnetometric detector 12 includes magnetometers; [0037]; [0039]; [0040]; [0041]; [0042]; [0045]; [0046]; [0064], the magnetometer detector is configured to individually track and identify multiple different magnetic elements, which would include both the permanent magnet and magnetizable feature of combined Zhuang and Newman references. See also [0050]; [0062]; [0063]. Note that primary reference Zhuang provides the determination motion with multiple magnetic tracking elements [0071]; [0076] to determine position including tip position of the instrument even with needle bending at the tip which is considered to be relative motion; [0101]-[0103]; [0108])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang and Newman to incorporate the magnetometer-based magnetic tracking system based on known magnetic field intensities as taught by Dunbar because it enables more accurate tracking of the medical tool position based on known magnetic field data ([0003]; [0011]; [0014]).
Primary reference Zhuang further fails to teach:
such that a position of the catheter tubing tip can be calculated based on a known geometrical relationship and dimensions of the catheter adapter subassembly 
However, the analogous art of Vaccaro of an elongate medical instrument with position tracking (abstract) teaches:
such that a position of the catheter tubing tip can be calculated based on a known geometrical relationship and dimensions of the catheter adapter subassembly and the wire subassembly and placement of the permanent magnet element and the magnetizable feature ([0047], “because a spatial location of the distal tip 72 relative to the handle is also fixed, a spatial location of the distal tip… relative to the tracking device is also fixed. As a result, tracking information provided by the tracking device effectively tracks movement and positioning of the distal tip 72. In combination with the teachings of the Zhuang, Newman, and Dunbar, the wire subassembly position would be determined in addition to the catheter tubing tip relative to the adapter subassembly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, and Dunbar to incorporate the geometric relationship processing feature as taught by Vaccaro because it enables the user to both position the catheter tubing tip structure as well as the wire using the combined magnetic tracking elements ([0047]). 
Primary reference Zhuang further fails to teach:
wherein one magnetic element has a north pole and a south pole on axis and the other of magnetic has a north pole and a south pole off axis of the other magnetic element axis

wherein one magnetic element has a north pole and a south pole on axis and the other of magnetic has a north pole and a south pole off axis of the other magnetic element axis (figure 22, magnets 302 and 306 are aligned orthogonally with magnet 302 aligned on axis m1; [0779], “the axis of magnetization of the magnet 302 is orthogonal to the axis of magnetization of the magnet 306”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, Dunbar, and Vaccaro to incorporate the on and off axis positioning of the two magnetic features as taught by Brister because it provides the system of a relationship between magnetic dipoles, axes of magnetization, and physical locations of the two magnets which provides the ability to detect a sixth degree of freedom of the intragastric device ([0779]). 
Regarding claim 2, the combined references of Zhuang, Newman, Dunbar, Vaccaro, and Brister teach all of the limitations of claim 1. Primary reference Zhuang further fails to teach:
Wherein the wire subassembly comprises a guidewire
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
Wherein the wire subassembly comprises a guidewire ([0115]; [0197]-[0198]; [0235]-[0238]; figure 60A and 60B)

Regarding claim 3, the combined references of Zhuang, Newman, Dunbar, Vaccaro, and Brister teach all of the limitations of claim 1. Primary reference Zhuang further teaches:
Wherein the wire subassembly comprises a stylet ([0085]; tip 42A)
Regarding claim 13, primary reference Zhuang teaches:
An introducer assembly (abstract) comprising: 
an introducer subassembly having a main body at least one end and a wire extending from the at least one end of the wire introducer the wire having a distal end ([0064]; [0067]; [0071]-[0074]; [0076]; [0077]; [0101]-[0117], the position marker is attached to the end of the sensor cable with tip 112A which is considered to be the “wire having a wire tip”; the position sensor 104 is considered to be part of the “instrument adapter subassembly” that is connected to the elongate hollow needle tubing extending from the instrument adapter body; figure 8; [0118]; note that while the reference teaches to a needle assembly, in the combined invention the references teach to using catheter elements),
wherein one of the introducer subassembly main body and the wire includes a magnetic sensor ([0064]; [0067], the sensor system “may detect electromagnetic or other fields emitted by position markers 15 or vice versa” the use of magnetic-based 
the other of the introducer subassembly main body and the wire includes a magnetizable feature ([0064]; [0067], the sensor system “may detect electromagnetic or other fields emitted by position markers 15 or vice versa” the use of magnetic-based sensing systems for each position sensor is combined with the other references to teach specifically a permanent magnet element and magnetizable feature; [0071]-[0074]; [0076]; [0077]; [0101]-[0117], the position marker is attached to the end of the sensor cable with tip 112A which is considered to be the “wire having a wire tip”; the position sensor 104 is considered to be part of the “instrument adapter subassembly” that is connected to the elongate hollow needle tubing extending from the instrument adapter body; figure 8; [0118]; note that while the reference teaches to a needle assembly, in the combined invention the references teach to using catheter elements), 
Primary reference Zhuang fails to teach:
	Guidewire introducer subassembly 
	guidewire

the other of the guidewire introducer subassembly main body and the guidewire includes a magnetizable feature, 
wherein one of the permanent magnet element and the magnetizable feature has a north pole and a south pole on axis with the guidewire introducer subassembly main body
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
Guidewire introducer subassembly ([0115]; [0197]-[0198]; [0235]-[0238]; figure 60A and 60B)
	Guidewire ([0115]; [0197]-[0198]; [0235]-[0238]; figure 60A and 60B)
wherein one of the guidewire introducer subassembly main body and the guidewire includes a permanent magnet element ([0101]-[0118]; [0103] the magnetic elements may be a “ferromagnetic magnetic element” which is a permanent magnet element; [0161]; [0162], figures 21A and 21B; magnetic element 1210 is located in an adapter body segment that is analogous to the placement of sensors in primary reference Zhuang. This magnetic element is a permanent ferromagnetic magnet; [0207]; [0210]; [0240]; [0249]-[0251]; figures 71A and 71B, magnetic element 1930 is considered to be attached to the “adapter body”), and 
the other of the guidewire introducer subassembly main body and the guidewire includes a magnetizable feature ([0103] the ferromagnetic element may be replaced by an electromagnetic coil which produces a magnetic field for detection by the sensor; 
wherein one of the permanent magnet element and the magnetizable feature has a north pole and a south pole on axis with the guidewire introducer subassembly main body ([0232], the magnetic element 1630 is aligned with the longitudinal axis of the of the needle cannula 1612 which is considered to be the elongate hollow instrument adapter body in the combined invention; [0232], “coaxially aligning the magnetic axis of the magnetic element with the longitudinal axis of the needle cannula”; figure 59)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang to incorporate the permanent magnetic and magnetizable elements as taught by Newman because it enables the clinician to ascertain the general location and orientation of the catheter within the boy and assists with accurate guidewire placement without the need of additional imaging modalities ([0101]-[0103]). 
Primary reference Zhuang further fails to teach:
the permanent magnet element configured to produce a known magnetic field at a given distance x through tissue of permeability and the magnetizable feature configured to produce a known magnetic field at a given distance x through tissue of permeability and 

However, the analogous art of Dunbar of a magnetometric detector system for tracking a magnetized tissue-penetrating medical tool (abstract) teaches:
the permanent magnet element configured to produce a known magnetic field at a given distance x through tissue of permeability ur and the magnetizable feature configured to produce a known magnetic field at a given distance x through tissue of permeability ur ([0051]; [0052], the look up table for tracking the pre-measured values emanating from a tool of interest is considered to be the known magnetic field at varying distances within tissue for both the permanent magnet element and the magnetizable feature as taught by the combined references of Zhuang and Newman above. This look up table is considered dependent on magnetic permeability of the surrounding regions, which for a tissue penetrating instrument, is tissue. [0053]; [0054]; [0055]; [0056], the table includes varying distances which correspond to the distance x; [0057]; [0062]; [0063]; [0064], different magnetized parts of the tool can be identified and individually tracked with respect to positions and orientations which in the combined invention with the combined references of Zhuang and Newman correspond to the permanent magnet element and the magnetizable feature. [0065]; [0067]; [0069]) and 
relative motion of the guidewire introducer subassembly and the guidewire distal end is measurable by a magnetometer which measures strength and direction of the magnetic field produced by the permanent magnet element and the magnetizable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang and Newman to incorporate the magnetometer-based magnetic tracking system based on known magnetic field intensities as taught by Dunbar because it enables more accurate tracking of the medical tool position based on known magnetic field data ([0003]; [0011]; [0014]).
Primary reference Zhuang further fails to teach:
such that a position of the distal end can be calculated based on a known geometrical relationship and dimensions of the introducer subassembly main body and the guidewire and placement of the permanent magnet element and the magnetizable feature
However, the analogous art of Vaccaro of an elongate medical instrument with position tracking (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, and Dunbar to incorporate the geometric relationship processing feature as taught by Vaccaro because it enables the user to both position the catheter tubing tip structure as well as the wire using the combined magnetic tracking elements ([0047]). 
Primary reference Zhuang further fails to teach:
wherein one magnetic element has a north pole and a south pole on axis and the other of magnetic has a north pole and a south pole off axis of the other magnetic element axis
However, the analogous art of Brister of a tracking system for intragastric devices (abstract) teaches:
wherein one magnetic element has a north pole and a south pole on axis and the other of magnetic has a north pole and a south pole off axis of the other magnetic 1; [0779], “the axis of magnetization of the magnet 302 is orthogonal to the axis of magnetization of the magnet 306”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, Dunbar, and Vaccaro to incorporate the on and off axis positioning of the two magnetic features as taught by Brister because it provides the system of a relationship between magnetic dipoles, axes of magnetization, and physical locations of the two magnets which provides the ability to detect a sixth degree of freedom of the intragastric device ([0779]). 
Regarding claim 15, primary reference Zhuang teaches:
A system for determining relative position of a tip and wire tip (abstract) comprising: 
an elongate hollow instrument adapter subassembly including an elongate hollow instrument adapter body and tubing extending from the elongate hollow instrument adapter body and having an elongate hollow instrument distal tip and a wire subassembly including a wire having a wire distal tip ([0064]; [0067]; [0071]-[0074]; [0076]; [0077]; [0101]-[0117], the position marker is attached to the end of the sensor cable with tip 112A which is considered to be the “wire having a wire tip”; the position sensor 104 is considered to be part of the “instrument adapter subassembly” that is connected to the elongate hollow needle tubing extending from the instrument adapter body; figure 8; [0118]; note that while the reference teaches to a needle assembly, in the combined invention the references teach to using catheter elements); 

a magnetic sensor associated with the other of the catheter adapter body and the wire ([0064]; [0067], the sensor system “may detect electromagnetic or other fields emitted by position markers 15 or vice versa” the use of magnetic-based sensing systems for each position sensor is combined with the other references to teach specifically a permanent magnet element and magnetizable feature; [0071]-[0074]; [0076]; [0077]; [0101]-[0117], the position marker is attached to the end of the sensor cable with tip 112A which is considered to be the “wire having a wire tip”; the position sensor 104 is considered to be part of the “instrument adapter subassembly” that is connected to the elongate hollow needle tubing extending from the instrument adapter body; figure 8; [0118]; note that while the reference teaches to a needle assembly, in the combined invention the references teach to using catheter elements), 
Primary reference Zhuang fails to teach:

a catheter adapter body and catheter tubing extending 
a permanent magnet element associated with one of the catheter adapter body and the wire, 
a magnetizable feature associated with the other of the catheter adapter body and the wire,
wherein one of the permanent magnet element and the magnetizable feature has a north pole and a south pole on axis with the catheter adapter body
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
a catheter adapter subassembly ([0002]-[0004]; [0086]-[0096]; [0101]-[0118];  [0248]-[0250]; figures 71A and 71B; Newman teaches to the use of magnetic based tracking system for catheter insertion and placement including external “adapter” elements)
a catheter adapter body and catheter tubing extending ([0002]-[0004]; [0086]-[0096]; [0101]-[0118]; [0248]-[0250]; figures 71A and 71B; Newman teaches to the use of magnetic based tracking system for catheter insertion and placement including internal catheter tubing within the patient)
a permanent magnet element associated with one of the catheter adapter body and the wire ([0101]-[0118]; [0103] the magnetic elements may be a “ferromagnetic magnetic element” which is a permanent magnet element; [0161]; [0162], figures 21A and 21B; magnetic element 1210 is located in an adapter body segment that is analogous to the placement of sensors in primary reference Zhuang. This magnetic 
a magnetizable feature associated with the other of the catheter adapter body and the wire ([0103] the ferromagnetic element may be replaced by an electromagnetic coil which produces a magnetic field for detection by the sensor; [0119], the plurality of magnets may be replaced with an electromagnetic coil; furthermore [0196]-[0198] detail a stylet or alternatively a guidewire that “itself can be magnetized” which indicates another form of a “magnetizable feature” other than an electromagnet. This would render the guidewire itself magnetized by a process before use with the device. Figures 35 and 36; [0199]),
wherein one of the permanent magnet element and the magnetizable feature has a north pole and a south pole on axis with the catheter adapter body ([0232], the magnetic element 1630 is aligned with the longitudinal axis of the of the needle cannula 1612 which is considered to be the elongate hollow instrument adapter body in the combined invention; [0232], “coaxially aligning the magnetic axis of the magnetic element with the longitudinal axis of the needle cannula”; figure 59)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang to incorporate the permanent magnetic and magnetizable elements as taught by Newman because it enables the clinician to ascertain the general location and orientation of the catheter within the boy 
Primary reference Zhuang further fails to teach:
the permanent magnet element configured to produce a known magnetic field at a given distance x through tissue of permeability r; the magnetizable feature configured to produce a known magnetic field at a given distance x through tissue of permeability r; and 
magnetometers positioned with respect to the catheter adapter body and the wire, the magnetometers configured to determine relative movement of the catheter tubing distal tip and the wire distal tip by measuring strength and direction of the magnetic field produced by the permanent magnet element and the magnetizable feature
However, the analogous art of Dunbar of a magnetometric detector system for tracking a magnetized tissue-penetrating medical tool (abstract) teaches:
the permanent magnet element configured to produce a known magnetic field at a given distance x through tissue of permeability r; the magnetizable feature configured to produce a known magnetic field at a given distance x through tissue of permeability r ([0051]; [0052], the look up table for tracking the pre-measured values emanating from a tool of interest is considered to be the known magnetic field at varying distances within tissue for both the permanent magnet element and the magnetizable feature as taught by the combined references of Zhuang and Newman above. This look up table is considered dependent on magnetic permeability of the surrounding regions, which for a tissue penetrating instrument, is tissue. [0053]; [0054]; [0055]; [0056], the table includes 
magnetometers positioned with respect to the catheter adapter body and the wire, the magnetometers configured to determine relative movement of the catheter tubing distal tip and the wire distal tip by measuring strength and direction of the magnetic field produced by the permanent magnet element and the magnetizable feature ([0036], magnetometric detector 12 includes magnetometers; [0037]; [0039]; [0040]; [0041]; [0042]; [0045]; [0046]; [0064], the magnetometer detector is configured to individually track and identify multiple different magnetic elements, which would include both the permanent magnet and magnetizable feature of combined Zhuang and Newman references. See also [0050]; [0062]; [0063]. Note that primary reference Zhuang provides the determination motion with multiple magnetic tracking elements [0071]; [0076] to determine position including tip position of the instrument even with needle bending at the tip which is considered to be relative motion; [0101]-[0103]; [0108])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang and Newman to incorporate the magnetometer-based magnetic tracking system based on known magnetic field 
Primary reference Zhuang further fails to teach:
based on a known geometrical relationship and dimensions of the catheter adapter subassembly and the wire subassembly and placement of the permanent magnet element and the magnetizable feature.
However, the analogous art of Vaccaro of an elongate medical instrument with position tracking (abstract) teaches:
based on a known geometrical relationship and dimensions of the catheter adapter subassembly and the wire subassembly and placement of the permanent magnet element and the magnetizable feature ([0047], “because a spatial location of the distal tip 72 relative to the handle is also fixed, a spatial location of the distal tip… relative to the tracking device is also fixed. As a result, tracking information provided by the tracking device effectively tracks movement and positioning of the distal tip 72. In combination with the teachings of the Zhuang, Newman, and Dunbar, the wire subassembly position would be determined in addition to the catheter tubing tip relative to the adapter subassembly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, and Dunbar to incorporate the geometric relationship processing feature as taught by Vaccaro because it enables the user to both position the catheter tubing tip structure as well as the wire using the combined magnetic tracking elements ([0047]). 

wherein one magnetic element has a north pole and a south pole on axis and the other of magnetic has a north pole and a south pole off axis of the other magnetic element axis
However, the analogous art of Brister of a tracking system for intragastric devices (abstract) teaches:
wherein one magnetic element has a north pole and a south pole on axis and the other of magnetic has a north pole and a south pole off axis of the other magnetic element axis (figure 22, magnets 302 and 306 are aligned orthogonally with magnet 302 aligned on axis m1; [0779], “the axis of magnetization of the magnet 302 is orthogonal to the axis of magnetization of the magnet 306”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, Dunbar, and Vaccaro to incorporate the on and off axis positioning of the two magnetic features as taught by Brister because it provides the system of a relationship between magnetic dipoles, axes of magnetization, and physical locations of the two magnets which provides the ability to detect a sixth degree of freedom of the intragastric device ([0779]). 
Regarding claim 16, the combined references of Zhuang, Newman, Dunbar, Vaccaro, and Brister teach all of the limitations of claim 15. Primary reference Zhuang further teaches:
wherein the magnetic sensor on a fixed location on the catheter adapter main body or the wire provides a measurement datum to determine movement of the 
Primary reference Zhuang further fails to teach:
magnetizable feature and permanent magnet
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
magnetizable feature ([0103] the ferromagnetic element may be replaced by an electromagnetic coil which produces a magnetic field for detection by the sensor; [0119], the plurality of magnets may be replaced with an electromagnetic coil; furthermore [0196]-[0198] detail a stylet or alternatively a guidewire that “itself can be magnetized” which indicates another form of a “magnetizable feature” other than an electromagnet. This would render the guidewire itself magnetized by a process before use with the device. Figures 35 and 36; [0199]) and 
permanent magnet ([0101]-[0118]; [0103] the magnetic elements may be a “ferromagnetic magnetic element” which is a permanent magnet element; [0161]; [0162], figures 21A and 21B; magnetic element 1210 is located in an adapter body 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, Dunbar, Vaccaro, and Brister to incorporate the magnetizable feature and permanent magnet as taught by Newman because it enables the clinician to ascertain the general location and orientation of the catheter within the boy and assists with accurate catheter placement without the need of additional imaging modalities ([0101]-[0103]). 
Regarding claim 17, the combined references of Zhuang, Newman, Dunbar, Vaccaro, and Brister teach all of the limitations of claim 15. Primary reference Zhuang further fails to teach:
wherein the permanent magnet is on the wire and the magnetizable feature is on the catheter adapter body
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
wherein the permanent magnet is on the wire ([0101]-[0118]; [0103] the magnetic elements may be a “ferromagnetic magnetic element” which is a permanent magnet element; [0161]; [0162], figures 21A and 21B; [0207]; [0210]; [0240]; [0249]-[0251]; figures 71A and 71B) and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, Dunbar, Vaccaro, and Brister to incorporate the positioning on the guidewire and catheter adapter body as taught by Newman because it enables relative motion determination between the different magnetic features. 
Regarding claim 23, the combined references of Zhuang, Newman, Dunbar, Vaccaro, and Brister teach all of the limitations of claim 15. Primary reference Zhuang further fails to teach:
Wherein the wire subassembly comprises a guidewire
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
Wherein the wire subassembly comprises a guidewire ([0115]; [0197]-[0198]; [0235]-[0238]; figure 60A and 60B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, Dunbar, Vaccaro, and 
Regarding claim 24, the combined references of Zhuang, Newman, Dunbar, Vaccaro, and Brister teach all of the limitations of claim 15. Primary reference Zhuang further teaches:
Wherein the wire subassembly comprises a stylet ([0085]; tip 42A)
Regarding claim 35, primary reference Zhuang teaches:
A method for determining a relative position of an elongate instrument tubing distal tip and a wire distal tip (abstract), the method comprising: 
providing an elongate instrument adapter subassembly and a wire subassembly, the elongate instrument subassembly including an adapter body and tubing extending from the adapter body and having the tubing distal tip and the wire subassembly including a wire having the, the elongate instrument having a distal tip and the wire having the wire distal tip ([0064]; [0067]; [0071]-[0074]; [0076]; [0077]; [0101]-[0117], the position marker is attached to the end of the sensor cable with tip 112A which is considered to be the “wire having a wire tip”; the position sensor 104 is considered to be part of the “instrument adapter subassembly” that is connected to the elongate hollow needle tubing extending from the instrument adapter body; figure 8; [0118]; note that while the reference teaches to a needle assembly, in the combined invention the references teach to using catheter elements); 
associating a magnetic sensor with one of the catheter adapter body and the wire ([0064]; [0067], the sensor system “may detect electromagnetic or other fields emitted by position markers 15 or vice versa” the use of magnetic-based sensing systems for 
associating a magnetic sensor with the other of the catheter adapter body and the wire ([0064]; [0067], the sensor system “may detect electromagnetic or other fields emitted by position markers 15 or vice versa” the use of magnetic-based sensing systems for each position sensor is combined with the other references to teach specifically a permanent magnet element and magnetizable feature; [0071]-[0074]; [0076]; [0077]; [0101]-[0117], the position marker is attached to the end of the sensor cable with tip 112A which is considered to be the “wire having a wire tip”; the position sensor 104 is considered to be part of the “instrument adapter subassembly” that is connected to the elongate hollow needle tubing extending from the instrument adapter body; figure 8; [0118]; note that while the reference teaches to a needle assembly, in the combined invention the references teach to using catheter elements),
Primary reference Zhuang fails to teach:
a catheter adapter subassembly
a catheter adapter body and catheter tubing

associating a magnetizable feature with the other of the catheter adapter body and the wire,
obtaining a measured position of the permanent magnet; 
obtaining a measured position of the magnetizable feature to obtain a calculated position of the catheter tubing distal tip and a calculated position of the wire distal tip; 
wherein one of the permanent magnet element and the magnetizable feature has a north pole and a south pole on axis with the catheter adapter body
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
a catheter adapter subassembly ([0002]-[0004]; [0086]-[0096]; [0101]-[0118];  [0248]-[0250]; figures 71A and 71B; Newman teaches to the use of magnetic based tracking system for catheter insertion and placement including external “adapter” elements)
a catheter adapter body and catheter tubing ([0002]-[0004]; [0086]-[0096]; [0101]-[0118]; [0248]-[0250]; figures 71A and 71B; Newman teaches to the use of magnetic based tracking system for catheter insertion and placement including internal catheter tubing within the patient)
associating a permanent magnet element with one of the catheter adapter body and the wire ([0101]-[0118]; [0103] the magnetic elements may be a “ferromagnetic magnetic element” which is a permanent magnet element; [0161]; [0162], figures 21A and 21B; magnetic element 1210 is located in an adapter body segment that is 
associating a magnetizable feature with the other of the catheter adapter body and the wire ([0103] the ferromagnetic element may be replaced by an electromagnetic coil which produces a magnetic field for detection by the sensor; [0119], the plurality of magnets may be replaced with an electromagnetic coil; furthermore [0196]-[0198] detail a stylet or alternatively a guidewire that “itself can be magnetized” which indicates another form of a “magnetizable feature” other than an electromagnet. This would render the guidewire itself magnetized by a process before use with the device. Figures 35 and 36; [0199]),
obtaining a measured position of the permanent magnet ([0101]-[0118]; [0103] the magnetic elements may be a “ferromagnetic magnetic element” which is a permanent magnet element; [0161]; [0162], figures 21A and 21B; [0207]; [0210]; [0240]; [0249]-[0251]; figures 71A and 71B, magnetic element 1930 is considered to be attached to the “adapter body”); 
obtaining a measured position of the magnetizable feature to obtain a calculated position of the catheter tubing distal tip and a calculated position of the wire distal tip ([0101]-[0118]; [0103]; [0119]; [0161]; [0162]; [0196]-[0210]; [0240]; [0249]-[0251]); 
wherein one of the permanent magnet element and the magnetizable feature has a north pole and a south pole on axis with the catheter adapter body ([0232], the magnetic element 1630 is aligned with the longitudinal axis of the of the needle cannula 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang to incorporate the permanent magnetic and magnetizable elements as taught by Newman because it enables the clinician to ascertain the general location and orientation of the catheter within the boy and assists with accurate catheter placement without the need of additional imaging modalities ([0101]-[0103]). 
Primary reference Zhuang further fails to teach:
the permanent magnet element configured to produce a known magnetic field at a given distance x through tissue of permeability r; the magnetizable feature configured to produce a known magnetic field at a given distance x through tissue of permeability r; 
However, the analogous art of Dunbar of a magnetometric detector system for tracking a magnetized tissue-penetrating medical tool (abstract) teaches:
the permanent magnet element configured to produce a known magnetic field at a given distance x through tissue of permeability r; the magnetizable feature configured to produce a known magnetic field at a given distance x through tissue of permeability r [0051]; [0052], the look up table for tracking the pre-measured values emanating from a tool of interest is considered to be the known magnetic field at varying distances within tissue for both the permanent magnet element and the magnetizable feature as taught by the combined references of Zhuang and Newman above. This look up table is 
determining relative movement of the catheter and the wire by measuring strength and direction of the magnetic field produced by the permanent magnet element and the magnetizable feature ([0036], magnetometric detector 12 includes magnetometers; [0037]; [0039]; [0040]; [0041]; [0042]; [0045]; [0046]; [0064], the magnetometer detector is configured to individually track and identify multiple different magnetic elements, which would include both the permanent magnet and magnetizable feature of combined Zhuang and Newman references. See also [0050]; [0062]; [0063]. Note that primary reference Zhuang provides the determination motion with multiple magnetic tracking elements [0071]; [0076] to determine position including tip position of the instrument even with needle bending at the tip which is considered to be relative motion; [0101]-[0103]; [0108])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang and Newman to incorporate the magnetometer-based magnetic tracking system based on known magnetic field 
Primary reference Zhuang further fails to teach:
comparing the calculated position of the catheter distal tip with the calculated position of the wire distal tip to determine the relative position of the catheter distal tip and the wire distal tip based on a known geometrical relationship and dimensions of the catheter adapter subassembly and the wire subassembly and placement of the permanent magnet element and the magnetizable feature; and 
However, the analogous art of Vaccaro of an elongate medical instrument with position tracking (abstract) teaches:
comparing the calculated position of the catheter distal tip with the calculated position of the wire distal tip to determine the relative position of the catheter distal tip and the wire distal tip based on a known geometrical relationship and dimensions of the catheter adapter subassembly and the wire subassembly and placement of the permanent magnet element and the magnetizable feature ([0047], “because a spatial location of the distal tip 72 relative to the handle is also fixed, a spatial location of the distal tip… relative to the tracking device is also fixed. As a result, tracking information provided by the tracking device effectively tracks movement and positioning of the distal tip 72. In combination with the teachings of the Zhuang, Newman, and Dunbar, the wire subassembly position would be determined in addition to the catheter tubing tip relative to the adapter subassembly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body 
Primary reference Zhuang further fails to teach:
wherein one magnetic element has a north pole and a south pole on axis and the other of magnetic has a north pole and a south pole off axis of the other magnetic element axis
However, the analogous art of Brister of a tracking system for intragastric devices (abstract) teaches:
wherein one magnetic element has a north pole and a south pole on axis and the other of magnetic has a north pole and a south pole off axis of the other magnetic element axis (figure 22, magnets 302 and 306 are aligned orthogonally with magnet 302 aligned on axis m1; [0779], “the axis of magnetization of the magnet 302 is orthogonal to the axis of magnetization of the magnet 306”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, Dunbar, and Vaccaro to incorporate the on and off axis positioning of the two magnetic features as taught by Brister because it provides the system of a relationship between magnetic dipoles, axes of magnetization, and physical locations of the two magnets which provides the ability to detect a sixth degree of freedom of the intragastric device ([0779]). 

Wherein the wire subassembly comprises a guidewire
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
Wherein the wire subassembly comprises a guidewire ([0115]; [0197]-[0198]; [0235]-[0238]; figure 60A and 60B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, Dunbar, Vaccaro, and Brister to incorporate the guidewire as taught by Newman because it enables accurate positioning of surgical instruments within the patient. 
Regarding claim 46, the combined references of Zhuang, Newman, Dunbar, Vaccaro, and Brister teach all of the limitations of claim 35. Primary reference Zhuang further teaches:
Wherein the wire subassembly comprises a stylet ([0085]; tip 42A)
Claims 4, 5, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang, in view of Newman, in view of Dunbar, in view of Vaccaro, in further view of Brister as applied to claim 1 or 13 or 15 above, and further in view of Frantz et al. (U.S. Pub. No. 20110196397) hereinafter Frantz. 

wherein the wire includes the magnetizable feature and the catheter adapter includes the permanent magnet element
and the magnetizable feature of the wire is selected from the group consisting of an adhesive, the wire, a notch in the wire, a ferrule on the wire, and a spot weld on the wire
However, the analogous art of Frantz of a guidewire and catheter system with permanent magnetic and magnetizable coils (abstract, figure 4A) teaches:
wherein the wire includes the magnetizable feature and the catheter adapter includes the permanent magnet element (paragraph [0017], lines 1-3; figure 4A, magnets 50 and coils 58, 60; paragraph [0071], lines 1-9), 
and the magnetizable feature of the wire is selected from the group consisting of an adhesive, the wire, a notch in the wire, a ferrule on the wire, and a spot weld on the wire (paragraph [0073], lines 1-10; adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, and Brister with the adhesive-based magnetizable feature on the guidewire and permanent magnet on the catheter features as taught by Frantz because magnetizable effects on the guidewire enables a different application of magnetic fields based on current strength and direction of the magnetizable element (paragraph [0070], lines 1-19). 

wherein the catheter adapter body includes the permanent magnet element and the wire includes the magnetizable feature and the magnetizable feature is a magnetizable wire
However, the analogous art of Frantz of a guidewire and catheter system with permanent magnetic and magnetizable coils (abstract, figure 4A) teaches:
wherein the catheter adapter body includes the permanent magnet element and the wire includes the magnetizable feature (paragraph [0017], lines 1-3; figure 4A, magnets 50 and coils 58, 60; paragraph [0071], lines 1-9)
and the magnetizable feature is a magnetizable wire (paragraph [0071], lines 5-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, and Brister with the wire-based magnetizable feature on the guidewire and permanent magnet on the catheter features as taught by Frantz because magnetizable effects on the guidewire enables a different application of magnetic fields based on current strength and direction of the magnetizable element (paragraph [0070], lines 1-19). 
Regarding claim 14, the combined references of Zhuang, Newman, Dunbar, Vaccaro, and Brister teach all of the limitations of claim 13. Primary reference Zhuang further fails to teach:

the magnetizable feature of the guidewire is selected from the group consisting of a needle adhesive, a needle, a needle safety element, a notch, a needle ferrule, and a spot weld
However, the analogous art of Frantz of a guidewire and catheter system with permanent magnetic and magnetizable coils (abstract, figure 4A) teaches:
wherein the guidewire includes the magnetizable feature and the guidewire introducer subassembly includes the permanent magnet element (paragraph [0017], lines 1-3; figure 4A, magnets 50 and coils 58, 60; paragraph [0071], lines 1-9), and 
the magnetizable feature of the guidewire is selected from the group consisting of an adhesive, a notch, a ferrule, and a spot weld (paragraph [0073], lines 1-10; adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, and Brister with the adhesive-based magnetizable feature on the guidewire and permanent magnet on the catheter features as taught by Frantz because magnetizable effects on the guidewire enables a different application of magnetic fields based on current strength and direction of the magnetizable element (paragraph [0070], lines 1-19).
Regarding claim 18, the combined references of Zhuang, Newman, Dunbar, Vaccaro, and Brister teach all of the limitations of claim 15. Primary reference Zhuang further fails to teach:

However, the analogous art of Frantz of a guidewire and catheter system with permanent magnetic and magnetizable coils (abstract, figure 4A) teaches:
wherein the permanent magnet is on the catheter adapter and the magnetizable feature is on the wire subassemly (paragraph [0017], lines 1-3; figure 4A, magnets 50 and coils 58, 60; paragraph [0071], lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, and Brister with the magnetizable feature on the guidewire and permanent magnet on the catheter features as taught by Frantz because magnetizable effects on the guidewire enables a different application of magnetic fields based on current strength and direction of the magnetizable element (paragraph [0070], lines 1-19). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang, in view of Newman, in view of Dunbar, in view of Vaccaro, in further view of Brister as applied to claim 1 above, and further in view of Frantz, in further view of Meredith (U.S. Pub. No. 20140018665) hereinafter Meredith. 
Regarding claim 6, the combined references of Zhuang, Newman, Dunbar, Vaccaro, and Brister teach all of the limitations of claim 1. Primary reference Zhuang further fails to teach:
wherein the wire subassembly includes the magnetizable feature, and the catheter adapter body includes the permanent magnet element

wherein the wire subassembly includes the magnetizable feature, and the catheter adapter body includes the permanent magnet element (paragraph [0017], lines 1-3; figure 4A, magnets 50 and coils 58, 60, catheter 54 with tubing and a catheter body; paragraph [0071], lines 1-9)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, and Brister with the with the adhesive-based permanent magnet feature on the catheter and magnetizable feature on the guidewire features as taught by Frantz because magnetizable effects on the guidewire enables a different application of magnetic fields based on current strength and direction of the magnetizable element (paragraph [0070], lines 1-19). 
Primary reference Zhuang further fails to teach:
Wherein the permanent magnet element is a blood control component of the catheter adapter subassembly 
However, the analogous art of Meredith of a force sensing tip assembly for a catheter (abstract) teaches:
Wherein the permanent magnet element is a catheter spring component of the catheter adapter subassembly ([0017]-[0019]; [0030]; [0031], compressible spring 22 and microcoils C1 and C2; [0037]-[0040]; note that in the applicant’s specification this is referred to as a spring within the catheter device)
. 
Claims 8, 9, 12, 25-27, 33, 34, 47, and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang, in view of Newman, in view of Dunbar, in view of Vaccaro, in view of Teoh et al. (U.S. Pub. No. 20160361519) hereinafter Teoh, in further view of Brister.
Regarding claim 8, primary reference Zhuang teaches:
A medical device (abstract) comprising: 
a needle subassembly including a needle having a needle tip extending from a needle hub on a first end of the needle subassembly and a wire subassembly including a wire having a wire tip [0064]; [0067]; [0071]-[0074]; [0076]; [0077]; [0101]-[0117], the position marker is attached to the end of the sensor cable with tip 112A which is considered to be the “wire having a wire tip”; the position sensor 104 is considered to be part of the needle subassembly that is connected to the needle tubing extending from the instrument adapter body; figure 8; [0118]; note that while the reference teaches to a needle assembly), 
wherein one of the needle subassembly and the wire subassembly includes a magnetic sensor ([0064]; [0067], the sensor system “may detect electromagnetic or 
the other of the needle subassembly and the wire subassembly includes a magnetic sensor ([0064]; [0067], the sensor system “may detect electromagnetic or other fields emitted by position markers 15 or vice versa” the use of magnetic-based sensing systems for each position sensor is combined with the other references to teach specifically a permanent magnet element and magnetizable feature; [0071]-[0074]; [0076]; [0077]; [0101]-[0117], the position marker is attached to the end of the sensor cable with tip 112A which is considered to be the “wire having a wire tip”; the position sensor 104 is considered to be part of the “instrument adapter subassembly” that is connected to the elongate hollow needle tubing extending from the instrument adapter body; figure 8; [0118]; note that while the reference teaches to a needle assembly, in the combined invention the references teach to using catheter elements)
Primary reference Zhuang fails to teach:
wherein one of the needle subassembly and the wire subassembly includes a permanent magnet element, and 

wherein one of the permanent magnet element and the magnetizable feature has a north pole and a south pole on axis with the needle
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
wherein one of the needle subassembly and the wire subassembly includes a permanent magnet element ([0101]-[0118]; [0103] the magnetic elements may be a “ferromagnetic magnetic element” which is a permanent magnet element; [0161]; [0162], figures 21A and 21B; magnetic element 1210 is located in an adapter body segment that is analogous to the placement of sensors in primary reference Zhuang. This magnetic element is a permanent ferromagnetic magnet; [0207]; [0210]; [0240]; [0249]-[0251]; figures 71A and 71B, magnetic element 1930 is considered to be attached to the “adapter body”), and 
the other of the needle subassembly and the wire subassembly includes a magnetizable feature  ([0103] the ferromagnetic element may be replaced by an electromagnetic coil which produces a magnetic field for detection by the sensor; [0119], the plurality of magnets may be replaced with an electromagnetic coil; furthermore [0196]-[0198] detail a stylet or alternatively a guidewire that “itself can be magnetized” which indicates another form of a “magnetizable feature” other than an electromagnet. This would render the guidewire itself magnetized by a process before use with the device. Figures 35 and 36; [0199]),

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang to incorporate the permanent magnetic and magnetizable elements as taught by Newman because it enables the clinician to ascertain the general location and orientation of the catheter within the boy and assists with accurate catheter placement without the need of additional imaging modalities ([0101]-[0103]). 
Primary reference Zhuang further fails to teach:
the permanent magnet element configured to produce a known magnetic field at a given distance x through tissue of permeability and the magnetizable feature configured to produce a known magnetic field at a given distance x through tissue of permeability r and 
relative motion of the wire subassembly and the needle subassembly is measurable by a magnetometer which measures strength and direction of the magnetic field produced by the permanent magnet element and the magnetizable feature 
However, the analogous art of Dunbar of a magnetometric detector system for tracking a magnetized tissue-penetrating medical tool (abstract) teaches:

relative motion of the wire subassembly and the needle subassembly is measurable by a magnetometer which measures strength and direction of the magnetic field produced by the permanent magnet element and the magnetizable feature ([0036], magnetometric detector 12 includes magnetometers; [0037]; [0039]; [0040]; [0041]; [0042]; [0045]; [0046]; [0064], the magnetometer detector is configured to individually track and identify multiple different magnetic elements, which would include both the permanent magnet and magnetizable feature of combined Zhuang and Newman references. See also [0050]; [0062]; [0063]. Note that primary reference Zhuang provides the determination motion with multiple magnetic tracking elements [0071]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang and Newman to incorporate the magnetometer-based magnetic tracking system based on known magnetic field intensities as taught by Dunbar because it enables more accurate tracking of the medical tool position based on known magnetic field data ([0003]; [0011]; [0014]).
Primary reference Zhuang further fails to teach:
such that a position of the needle tip and the wire tip can be calculated based on a known geometrical relationship and dimensions of the needle subassembly and the wire subassembly and placement of the permanent magnet element and the magnetizable feature.
However, the analogous art of Vaccaro of an elongate medical instrument with position tracking (abstract) teaches:
such that a position of the needle tip and the wire tip can be calculated based on a known geometrical relationship and dimensions of the needle subassembly and the wire subassembly and placement of the permanent magnet element and the magnetizable feature ([0047], “because a spatial location of the distal tip 72 relative to the handle is also fixed, a spatial location of the distal tip… relative to the tracking device is also fixed. As a result, tracking information provided by the tracking device effectively tracks movement and positioning of the distal tip 72. In combination with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, and Dunbar to incorporate the geometric relationship processing feature as taught by Vaccaro because it enables the user to both position the catheter tubing tip structure as well as the wire using the combined magnetic tracking elements ([0047]). 
Primary reference Zhuang further fails to teach:
and a vent plug extending from a second end of the needle subassembly
the permanent magnet element or the magnetizable feature located between the vent plug and the needle hub of the needle subassembly,
However, the analogous art of Teoh of a needle assemble for use of catheter insertions (abstract) teaches:
and a vent plug extending from a second end of the needle subassembly ([0050], flashback plug 118 serves as a vent plug; [0060]; [0078])
the permanent magnet element or the magnetizable feature located between the vent plug and the needle hub of the needle subassembly ([0050], flashback plug 118 serves as a vent plug; [0060]; [0078]; based on the location of the magnetic tracker feature of the combined invention of Zhuang, Newman, Dunbar, and Vaccaro, the feature would be located between the vent plug and needle hub as the vent plug is located at the second end of the assembly)

Primary reference Zhuang further fails to teach:
wherein one magnetic element has a north pole and a south pole on axis and the other of magnetic has a north pole and a south pole off axis of the other magnetic element axis
However, the analogous art of Brister of a tracking system for intragastric devices (abstract) teaches:
wherein one magnetic element has a north pole and a south pole on axis and the other of magnetic has a north pole and a south pole off axis of the other magnetic element axis (figure 22, magnets 302 and 306 are aligned orthogonally with magnet 302 aligned on axis m1; [0779], “the axis of magnetization of the magnet 302 is orthogonal to the axis of magnetization of the magnet 306”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, Dunbar, Vaccaro, and Teoh to incorporate the on and off axis positioning of the two magnetic features as taught by Brister because it provides the system of a relationship between magnetic dipoles, axes of magnetization, and physical locations of the two magnets which 
Regarding claim 9, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister teach all of the limitations of claim 8. Primary reference Zhuang further fails to teach:
Wherein the wire subassembly comprises a guidewire
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
Wherein the wire subassembly comprises a guidewire ([0115]; [0197]-[0198]; [0235]-[0238]; figure 60A and 60B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister to incorporate the guidewire as taught by Newman because it enables the clinician to ascertain the general location and orientation of the catheter within the boy and assists with accurate catheter placement without the need of additional imaging modalities ([0101]-[0103]). 
Regarding claim 12, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister teach all of the limitations of claim 8. Primary reference Zhuang further fails to teach:
wherein the needle subassembly further comprises a needle cannula having a hollow lumen and a guidewire inserted through the lumen

However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
wherein the needle subassembly further comprises a needle cannula having a hollow lumen and a guidewire inserted through the lumen ([0010]; [0160]; [0161]; [0183]; [0197]-[0198]; [0235]-[0238]; figure 60A and 60B)
wherein the guidewire includes one of a permanent magnet element and a magnetizable feature ([0101]-[0118]; [0103] the magnetic elements may be a “ferromagnetic magnetic element” which is a permanent magnet element; [0161]; [0162], figures 21A and 21B; [0207]; [0210]; [0240]; [0249]-[0251]; figures 71A and 71B,)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister to incorporate the needle subassembly and guidewire as taught by Newman because it enables the clinician to ascertain the general location and orientation of the catheter within the boy and assists with accurate catheter placement without the need of additional imaging modalities ([0101]-[0103]). 
Regarding claim 25, primary reference Zhuang teaches:
A system for determining relative position of a needle subassembly distal tip and a wire (abstract) comprising: 

a magnetic sensor associated with one of the needle subassembly and the wire ([0064]; [0067], the sensor system “may detect electromagnetic or other fields emitted by position markers 15 or vice versa” the use of magnetic-based sensing systems for each position sensor is combined with the other references to teach specifically a permanent magnet element and magnetizable feature; [0071]-[0074]; [0076]; [0077]; [0101]-[0117], the position marker is attached to the end of the sensor cable with tip 112A which is considered to be the “wire having a wire tip”; the position sensor 104 is considered to be part of the “instrument adapter subassembly” that is connected to the elongate hollow needle tubing extending from the instrument adapter body; figure 8; [0118]; note that while the reference teaches to a needle assembly, in the combined invention the references teach to using catheter elements),
a magnetic sensor associated with the other of the needle subassembly and the wire subassembly ([0064]; [0067], the sensor system “may detect electromagnetic or other fields emitted by position markers 15 or vice versa” the use of magnetic-based 
Primary reference Zhuang fails to teach:
a permanent magnet element associated with one of the needle subassembly and the wire,
a magnetizable feature associated with the other of the needle subassembly and the wire subassembly, 
wherein one of the permanent magnet element and the magnetizable feature has a north pole and a south pole on axis with the needle
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
a permanent magnet element associated with one of the needle subassembly and the wire ([0101]-[0118]; [0103] the magnetic elements may be a “ferromagnetic magnetic element” which is a permanent magnet element; [0161]; [0162], figures 21A and 21B; magnetic element 1210 is located in an adapter body segment that is analogous to the placement of sensors in primary reference Zhuang. This magnetic element is a permanent ferromagnetic magnet; [0207]; [0210]; [0240]; [0249]-[0251]; 
a magnetizable feature associated with the other of the needle subassembly and the wire subassembly ([0103] the ferromagnetic element may be replaced by an electromagnetic coil which produces a magnetic field for detection by the sensor; [0119], the plurality of magnets may be replaced with an electromagnetic coil; furthermore [0196]-[0198] detail a stylet or alternatively a guidewire that “itself can be magnetized” which indicates another form of a “magnetizable feature” other than an electromagnet. This would render the guidewire itself magnetized by a process before use with the device. Figures 35 and 36; [0199]), 
wherein one of the permanent magnet element and the magnetizable feature has a north pole and a south pole on axis with the needle ([0232], the magnetic element 1630 is aligned with the longitudinal axis of the of the needle cannula 1612 which is considered to be the elongate hollow instrument adapter body in the combined invention; [0232], “coaxially aligning the magnetic axis of the magnetic element with the longitudinal axis of the needle cannula”; figure 59)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang to incorporate the permanent magnetic and magnetizable elements as taught by Newman because it enables the clinician to ascertain the general location and orientation of the catheter within the boy and assists with accurate catheter placement without the need of additional imaging modalities ([0101]-[0103]).

the permanent magnet element configured to produce a known magnetic field at a given distance x through tissue of permeability r; the magnetizable feature configured to produce a known magnetic field at a given distance x through tissue of permeability r, 
magnetometers positioned with respect to the needle subassembly and the wire subassembly, the magnetometers configured to determine relative movement of the needle subassembly and wire tip by measuring strength and direction of the magnetic field produced by the permanent magnet element and the magnetizable feature 
However, the analogous art of Dunbar of a magnetometric detector system for tracking a magnetized tissue-penetrating medical tool (abstract) teaches:
the permanent magnet element configured to produce a known magnetic field at a given distance x through tissue of permeability r; the magnetizable feature configured to produce a known magnetic field at a given distance x through tissue of permeability r ([0051]; [0052], the look up table for tracking the pre-measured values emanating from a tool of interest is considered to be the known magnetic field at varying distances within tissue for both the permanent magnet element and the magnetizable feature as taught by the combined references of Zhuang and Newman above. This look up table is considered dependent on magnetic permeability of the surrounding regions, which for a tissue penetrating instrument, is tissue. [0053]; [0054]; [0055]; [0056], the table includes varying distances which correspond to the distance x; [0057]; [0062]; [0063]; [0064], different magnetized parts of the tool can be identified and individually tracked with respect to positions and orientations which in the combined invention with the combined 
magnetometers positioned with respect to the needle subassembly and the wire subassembly, the magnetometers configured to determine relative movement of the needle subassembly and wire tip by measuring strength and direction of the magnetic field produced by the permanent magnet element and the magnetizable feature ([0036], magnetometric detector 12 includes magnetometers; [0037]; [0039]; [0040]; [0041]; [0042]; [0045]; [0046]; [0064], the magnetometer detector is configured to individually track and identify multiple different magnetic elements, which would include both the permanent magnet and magnetizable feature of combined Zhuang and Newman references. See also [0050]; [0062]; [0063]. Note that primary reference Zhuang provides the determination motion with multiple magnetic tracking elements [0071]; [0076] to determine position including tip position of the instrument even with needle bending at the tip which is considered to be relative motion; [0101]-[0103]; [0108])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang and Newman to incorporate the magnetometer-based magnetic tracking system based on known magnetic field intensities as taught by Dunbar because it enables more accurate tracking of the medical tool position based on known magnetic field data ([0003]; [0011]; [0014]).
Primary reference Zhuang further fails to teach:
such that a position of the needle tip and the wire tip can be calculated based on a known geometrical relationship and dimensions of the needle subassembly and the 
However, the analogous art of Vaccaro of an elongate medical instrument with position tracking (abstract) teaches:
such that a position of the needle tip and the wire tip can be calculated based on a known geometrical relationship and dimensions of the needle subassembly and the wire subassembly and placement of the permanent magnet element and the magnetizable feature ([0047], “because a spatial location of the distal tip 72 relative to the handle is also fixed, a spatial location of the distal tip… relative to the tracking device is also fixed. As a result, tracking information provided by the tracking device effectively tracks movement and positioning of the distal tip 72. In combination with the teachings of the Zhuang, Newman, and Dunbar, the wire subassembly position would be determined in addition to the catheter tubing tip relative to the adapter subassembly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, and Dunbar to incorporate the geometric relationship processing feature as taught by Vaccaro because it enables the user to both position the catheter tubing tip structure as well as the wire using the combined magnetic tracking elements ([0047]). 
Primary reference Zhuang further fails to teach:
a vent plug extending from a second end of the needle subassembly
the permanent magnet element or the magnetizable feature located between the vent plug and the needle hub of the needle subassembly; and 

a vent plug extending from a second end of the needle subassembly ([0050], flashback plug 118 serves as a vent plug; [0060]; [0078])
the permanent magnet element or the magnetizable feature located between the vent plug and the needle hub of the needle subassembly; and ([0050], flashback plug 118 serves as a vent plug; [0060]; [0078]; based on the location of the magnetic tracker feature of the combined invention of Zhuang, Newman, Dunbar, and Vaccaro, the feature would be located between the vent plug and needle hub as the vent plug is located at the second end of the assembly)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, Dunbar, and Vaccaro to incorporate the vent plug as taught by Teoh because it enables air to vent from the needle assembly during use which prevents pressure build up ([0050]).
Primary reference Zhuang further fails to teach:
wherein one magnetic element has a north pole and a south pole on axis and the other of magnetic has a north pole and a south pole off axis of the other magnetic element axis
However, the analogous art of Brister of a tracking system for intragastric devices (abstract) teaches:
wherein one magnetic element has a north pole and a south pole on axis and the other of magnetic has a north pole and a south pole off axis of the other magnetic 1; [0779], “the axis of magnetization of the magnet 302 is orthogonal to the axis of magnetization of the magnet 306”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, Dunbar, Vaccaro, and Teoh to incorporate the on and off axis positioning of the two magnetic features as taught by Brister because it provides the system of a relationship between magnetic dipoles, axes of magnetization, and physical locations of the two magnets which provides the ability to detect a sixth degree of freedom of the intragastric device ([0779]). 
Regarding claim 26, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister teach all of the limitations of claim 25. Primary reference Zhuang further teaches: 
wherein the magnetic sensor on a fixed location on the needle subassembly or wire subassembly provides a measurement datum to determine movement of the magnetic sensors  ([0064]; [0067], the sensor system “may detect electromagnetic or other fields emitted by position markers 15 or vice versa” the use of magnetic-based sensing systems for each position sensor is combined with the other references to teach specifically a permanent magnet element and magnetizable feature; [0071]-[0074]; [0076]; [0077]; [0101]-[0117], the position marker is attached to the end of the sensor cable with tip 112A which is wire;; figure 8; [0118]; Note that the combined invention of Zhuang, Newman, Dunbar, and Vaccaro teach to the magnetizeable feature 
Primary reference Zhuang further fails to teach:
magnetizable feature and permanent magnet
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
magnetizable feature ([0103] the ferromagnetic element may be replaced by an electromagnetic coil which produces a magnetic field for detection by the sensor; [0119], the plurality of magnets may be replaced with an electromagnetic coil; furthermore [0196]-[0198] detail a stylet or alternatively a guidewire that “itself can be magnetized” which indicates another form of a “magnetizable feature” other than an electromagnet. This would render the guidewire itself magnetized by a process before use with the device. Figures 35 and 36; [0199]) and 
permanent magnet ([0101]-[0118]; [0103] the magnetic elements may be a “ferromagnetic magnetic element” which is a permanent magnet element; [0161]; [0162], figures 21A and 21B; magnetic element 1210 is located in an adapter body segment that is analogous to the placement of sensors in primary reference Zhuang. This magnetic element is a permanent ferromagnetic magnet; [0207]; [0210]; [0240]; [0249]-[0251]; figures 71A and 71B, magnetic element 1930 is considered to be attached to the “adapter body”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, Dunbar, Vaccaro, Teoh, 
Regarding claim 27, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister teach all of the limitations of claim 25. Primary reference Zhuang further fails to teach:
wherein the permanent magnet is on the wire and the magnetizable feature is on the needle subassembly
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
wherein the permanent magnet is on the wire ([0101]-[0118]; [0103] the magnetic elements may be a “ferromagnetic magnetic element” which is a permanent magnet element; [0161]; [0162], figures 21A and 21B; [0207]; [0210]; [0240]; [0249]-[0251]; figures 71A and 71B) and 
the magnetizable feature is on the needle subassembly ([0103] the ferromagnetic element may be replaced by an electromagnetic coil which produces a magnetic field for detection by the sensor; [0119], the plurality of magnets may be replaced with an electromagnetic coil; furthermore [0196]-[0198]; Figures 35 and 36; [0199]; Newman teaches to the interchangeability of a magnetizable feature on the adapter body or wire)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, Dunbar, Vaccaro, Teoh, 
Regarding claim 33, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister teach all of the limitations of claim 25. Primary reference Zhuang further fails to teach:
Wherein the wire subassembly comprises a guidewire
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
Wherein the wire subassembly comprises a guidewire ([0115]; [0197]-[0198]; [0235]-[0238]; figure 60A and 60B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister to incorporate the guidewire as taught by Newman because it enables the clinician to ascertain the general location and orientation of the catheter within the boy and assists with accurate catheter placement without the need of additional imaging modalities ([0101]-[0103]). 
Regarding claim 34, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister teach all of the limitations of claim 25. Primary reference Zhuang further teaches:
Wherein the wire subassembly comprises a stylet ([0085]; tip 42A)

A method for determining a relative position of a wire distal tip and a needle distal tip (abstract), the method comprising: 
providing a needle subassembly and a wire subassembly, the needle subassembly including a needle having the needle distal tip extending from a needle hub on a first end of the needle subassembly and the wire subassembly including a wire, having the wire distal tip ([0064]; [0067]; [0071]-[0074]; [0076]; [0077]; [0101]-[0117], the position marker is attached to the end of the sensor cable with tip 112A which is considered to be the “wire having a wire tip”; the position sensor 104 is considered to be part of the “instrument adapter subassembly” that is connected to the elongate hollow needle tubing extending from the instrument adapter body; figure 8; [0118]; note that while the reference teaches to a needle assembly, in the combined invention the references teach to using catheter elements); 
associating a magnetic sensor with one of the needle and the wire ([0064]; [0067], the sensor system “may detect electromagnetic or other fields emitted by position markers 15 or vice versa” the use of magnetic-based sensing systems for each position sensor is combined with the other references to teach specifically a permanent magnet element and magnetizable feature; [0071]-[0074]; [0076]; [0077]; [0101]-[0117], the position marker is attached to the end of the sensor cable with tip 112A which is considered to be the “wire having a wire tip”; the position sensor 104 is considered to be part of the “instrument adapter subassembly” that is connected to the elongate hollow needle tubing extending from the instrument adapter body; figure 8; [0118]; note that 
associating a magnetic sensor with the other of the needle and the wire ([0064]; [0067], the sensor system “may detect electromagnetic or other fields emitted by position markers 15 or vice versa” the use of magnetic-based sensing systems for each position sensor is combined with the other references to teach specifically a permanent magnet element and magnetizable feature; [0071]-[0074]; [0076]; [0077]; [0101]-[0117], the position marker is attached to the end of the sensor cable with tip 112A which is considered to be the “wire having a wire tip”; the position sensor 104 is considered to be part of the “instrument adapter subassembly” that is connected to the elongate hollow needle tubing extending from the instrument adapter body; figure 8; [0118]; note that while the reference teaches to a needle assembly, in the combined invention the references teach to using catheter elements),
comparing the calculated position of the needle distal tip with the calculated position of the wire distal tip to determine the relative position of the needle distal tip and the wire distal tip ([0064]; [0067], the sensor system “may detect electromagnetic or other fields emitted by position markers 15 or vice versa” the use of magnetic-based sensing systems for each position sensor is combined with the other references to teach specifically a permanent magnet element and magnetizable feature; [0071]-[0074]; [0076]; [0077]; [0101]-[0117], the position marker is attached to the end of the sensor cable with tip 112A which is considered to be the “wire having a wire tip”; the position sensor 104 is considered to be part of the “instrument adapter subassembly” that is connected to the elongate hollow needle tubing extending from the instrument 
Primary reference Zhuang fails to teach:
associating a permanent magnet element with one of the needle and the wire,
associating a magnetizable feature with the other of the needle and the wire,
obtaining a measured position of the permanent magnet; and 
obtaining a measured position of the magnetizable feature to obtain a calculated position of the needle distal tip and
wherein one of the permanent magnet element and the magnetizable feature has a north pole and a south pole on axis with the needle
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
associating a permanent magnet element with one of the needle and the wire ([0101]-[0118]; [0103] the magnetic elements may be a “ferromagnetic magnetic element” which is a permanent magnet element; [0161]; [0162], figures 21A and 21B; magnetic element 1210 is located in an adapter body segment that is analogous to the placement of sensors in primary reference Zhuang. This magnetic element is a permanent ferromagnetic magnet; [0207]; [0210]; [0240]; [0249]-[0251]; figures 71A and 71B, magnetic element 1930 is considered to be attached to the “adapter body”),
associating a magnetizable feature with the other of the needle and the wire ([0103] the ferromagnetic element may be replaced by an electromagnetic coil which produces a magnetic field for detection by the sensor; [0119], the plurality of magnets may be replaced with an electromagnetic coil; furthermore [0196]-[0198] detail a stylet 
obtaining a measured position of the permanent magnet ([0101]-[0118]; [0103] the magnetic elements may be a “ferromagnetic magnetic element” which is a permanent magnet element; [0161]; [0162], figures 21A and 21B; [0207]; [0210]; [0240]; [0249]-[0251]; figures 71A and 71B, magnetic element 1930 is considered to be attached to the “adapter body”); and 
obtaining a measured position of the magnetizable feature to obtain a calculated position of the needle distal tip and a calculated position of the wire distal tip ([0101]-[0118]; [0103]; [0119]; [0161]; [0162]; [0196]-[0210]; [0240]; [0249]-[0251]) and
wherein one of the permanent magnet element and the magnetizable feature has a north pole and a south pole on axis with the needle ([0232], the magnetic element 1630 is aligned with the longitudinal axis of the of the needle cannula 1612 which is considered to be the elongate hollow instrument adapter body in the combined invention; [0232], “coaxially aligning the magnetic axis of the magnetic element with the longitudinal axis of the needle cannula”; figure 59)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang to incorporate the permanent magnetic and magnetizable elements as taught by Newman because it enables the clinician to ascertain the general location and orientation of the catheter within the boy 
Primary reference Zhuang further fails to teach:
the permanent magnet element configured to produce a known magnetic field at a given distance x through tissue of permeability r., the magnetizable feature configured to produce a known magnetic field at a given distance x through tissue of permeability r; 
determining relative movement of the needle and the wire by measuring strength and direction of the magnetic field produced by the permanent magnet element and the magnetizable feature
However, the analogous art of Dunbar of a magnetometric detector system for tracking a magnetized tissue-penetrating medical tool (abstract) teaches:
the permanent magnet element configured to produce a known magnetic field at a given distance x through tissue of permeability r., the magnetizable feature configured to produce a known magnetic field at a given distance x through tissue of permeability r;  ([0051]; [0052], the look up table for tracking the pre-measured values emanating from a tool of interest is considered to be the known magnetic field at varying distances within tissue for both the permanent magnet element and the magnetizable feature as taught by the combined references of Zhuang and Newman above. This look up table is considered dependent on magnetic permeability of the surrounding regions, which for a tissue penetrating instrument, is tissue. [0053]; [0054]; [0055]; [0056], the table includes varying distances which correspond to the distance x; [0057]; [0062]; [0063]; [0064], different magnetized parts of the tool can be identified and individually tracked with respect to positions and orientations which in the combined invention with the combined 
determining relative movement of the needle and the wire by measuring strength and direction of the magnetic field produced by the permanent magnet element and the magnetizable feature ([0036], magnetometric detector 12 includes magnetometers; [0037]; [0039]; [0040]; [0041]; [0042]; [0045]; [0046]; [0064], the magnetometer detector is configured to individually track and identify multiple different magnetic elements, which would include both the permanent magnet and magnetizable feature of combined Zhuang and Newman references. See also [0050]; [0062]; [0063]. Note that primary reference Zhuang provides the determination motion with multiple magnetic tracking elements [0071]; [0076] to determine position including tip position of the instrument even with needle bending at the tip which is considered to be relative motion; [0101]-[0103]; [0108])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang and Newman to incorporate the magnetometer-based magnetic tracking system based on known magnetic field intensities as taught by Dunbar because it enables more accurate tracking of the medical tool position based on known magnetic field data ([0003]; [0011]; [0014]).
Primary reference Zhuang further fails to teach:
a calculated position of the wire distal tip based on a known geometrical relationship and dimensions of the needle subassembly and the wire subassembly and placement of the permanent magnet element and the magnetizable feature; 

a calculated position of the wire distal tip based on a known geometrical relationship and dimensions of the needle subassembly and the wire subassembly and placement of the permanent magnet element and the magnetizable feature ([0047], “because a spatial location of the distal tip 72 relative to the handle is also fixed, a spatial location of the distal tip… relative to the tracking device is also fixed. As a result, tracking information provided by the tracking device effectively tracks movement and positioning of the distal tip 72. In combination with the teachings of the Zhuang, Newman, and Dunbar, the wire subassembly position would be determined in addition to the catheter tubing tip relative to the adapter subassembly);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, and Dunbar to incorporate the geometric relationship processing feature as taught by Vaccaro because it enables the user to both position the catheter tubing tip structure as well as the wire using the combined magnetic tracking elements ([0047]). 
Primary reference Zhuang further fails to teach:
and a vent plug extending from a second end of the needle subassembly
the permanent magnet element or the magnetizable feature located between the vent plug and the needle hub of the needle subassembly;
However, the analogous art of Teoh of a needle assemble for use of catheter insertions (abstract) teaches:

the permanent magnet element or the magnetizable feature located between the vent plug and the needle hub of the needle subassembly ([0050], flashback plug 118 serves as a vent plug; [0060]; [0078]; based on the location of the magnetic tracker feature of the combined invention of Zhuang, Newman, Dunbar, and Vaccaro, the feature would be located between the vent plug and needle hub as the vent plug is located at the second end of the assembly)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, Dunbar, and Vaccaro to incorporate the vent plug as taught by Teoh because it enables air to vent from the needle assembly during use which prevents pressure build up ([0050]).
Primary reference Zhuang further fails to teach:
wherein one magnetic element has a north pole and a south pole on axis and the other of magnetic has a north pole and a south pole off axis of the other magnetic element axis
However, the analogous art of Brister of a tracking system for intragastric devices (abstract) teaches:
wherein one magnetic element has a north pole and a south pole on axis and the other of magnetic has a north pole and a south pole off axis of the other magnetic element axis (figure 22, magnets 302 and 306 are aligned orthogonally with magnet 302 1; [0779], “the axis of magnetization of the magnet 302 is orthogonal to the axis of magnetization of the magnet 306”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, Dunbar, Vaccaro, and Teoh to incorporate the on and off axis positioning of the two magnetic features as taught by Brister because it provides the system of a relationship between magnetic dipoles, axes of magnetization, and physical locations of the two magnets which provides the ability to detect a sixth degree of freedom of the intragastric device ([0779]). 
Regarding claim 57, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister teach all of the limitations of claim 47. Primary reference Zhuang further fails to teach:
Wherein the wire subassembly comprises a guidewire
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
Wherein the wire subassembly comprises a guidewire ([0115]; [0197]-[0198]; [0235]-[0238]; figure 60A and 60B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister to incorporate the guideiwre as taught by Newman because it enables the clinician to ascertain the general location and orientation of the catheter within the boy 
Regarding claim 58, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister teach all of the limitations of claim 47. Primary reference Zhuang further teaches:
Wherein the wire subassembly comprises a stylet ([0085]; tip 42A)
Claims 10, 11, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang, in view of Newman, in view of Dunbar, in view of Vaccaro, in view of Teoh, in further view of Brister as applied to claims 8 or 25 or 47 above, and further in view of Frantz. 
Regarding claim 10, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister teach all of the limitations of claim 8. Primary reference Zhuang further fails to teach:
wherein the wire includes the magnetizable feature and the needle includes the permanent magnet element, and 
the magnetizable feature of the wire is selected from the group consisting of an adhesive, the needle, a ferrule on the wire, and a spot weld on the wire
However, the analogous art of Frantz of a guidewire and catheter system with permanent magnetic and magnetizable coils (abstract, figure 4A) teaches:
wherein the wire includes the magnetizable feature and the needle includes the permanent magnet element (paragraph [0017], lines 1-3; figure 4A, magnets 50 and coils 58, 60; paragraph [0071], lines 1-9), and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined needle and guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister with the use of a magnetizable feature on the needle with the permanent magnet elements on the guidewire as taught by Frantz because different medical procedures may require different configurations of the permanent magnet and magnetizable feature in order to accommodate the apparatus (paragraph [0062], lines 1-13). 
Regarding claim 11, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister teach all of the limitations of claim 8. Primary reference Zhuang further fails to teach:
wherein the needle subassembly includes the magnetizable feature and the wire subassembly includes the permanent magnet element, and 
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
wherein the wire subassembly includes the permanent magnet element, ([0101]-[0118]; [0103] the magnetic elements may be a “ferromagnetic magnetic element” which is a permanent magnet element; [0161]; [0162], figures 21A and 21B; [0207]; [0210]; [0240]; [0249]-[0251]; figures 71A and 71B) and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister to incorporate the needle subassembly and guidewire magnet positioning as taught by Newman because it enables the clinician to ascertain the general location and orientation of the catheter within the boy and assists with accurate catheter placement without the need of additional imaging modalities ([0101]-[0103]). 
Primary reference Zhuang further fails to teach:
the magnetizable feature of the needle subassembly is selected from the group consisting of a needle adhesive, the needle, a needle safety element, a notch, a needle ferrule, and a spot weld
However, the analogous art of Frantz of a guidewire and catheter system with permanent magnetic and magnetizable coils (abstract, figure 4A) teaches:
the magnetizable feature of the needle subassembly is selected from the group consisting of a needle adhesive, the needle, a needle safety element, a notch, a needle ferrule, and a spot weld (paragraph [0073], lines 1-10; adhesive).

Regarding claim 28, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister teach all of the limitations of claim 25. Primary reference Zhuang further fails to teach:
wherein the permanent magnet is on the needle subassembly and the magnetizable feature is on the wire subassembly
However, the analogous art of Frantz of a guidewire and catheter system with permanent magnetic and magnetizable coils (abstract, figure 4A) teaches:
wherein the permanent magnet is on the needle subassembly and the magnetizable feature is on the wire subassembly (paragraph [0017], lines 1-3; figure 4A, magnets 50 and coils 58, 60; paragraph [0071], lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined needle and guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister with the use of a magnetizable feature on the needle with the permanent magnet elements on the guidewire as taught by Frantz because different .
Claims 19, 21, 22, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang, in view of Newman, in view of Dunbar, in view of Vaccaro, as applied to claims 15 or 35 above, and further in view of Dunbar et al. (U.S. Pub. No. 20150359991) hereinafter Dunbar II. 
Regarding claim 19, the combined references of Zhuang, Newman, Dunbar, Vaccaro, and Brister teach all of the limitations of claim 15. Primary reference Zhuang further fails to teach: 
wherein the magnetometers include three different magnetometers arranged in a three-dimensional grid array as part of an ultrasound system which can derive a three-dimensional correlation to obtain a distance from the grid array to the magnetizable feature or permanent magnet
However, the analogous art of Dunbar II of using magnetic detectors to determine the location of a medical instrument (abstract) teaches:
wherein the magnetometers include three different magnetometers arranged in a three-dimensional grid array (paragraph [0056], lines 1-13, the two or more magnetometers, with an example of four includes three different magnetometers) as part of an ultrasound system (paragraph [0042], lines 1-8; paragraph [0044], lines 1-10) which can derive a three-dimensional correlation to obtain a distance from the grid array to the magnetizable feature or permanent magnet (paragraphs [0066] through [0074]).

Regarding claim 21, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Brister, and Dunbar II teach all of the limitations of claim 19. Primary reference Zhuang further fails to teach: 
wherein the correlation provides a distance in three planes to determine location of the catheter distal tip
However, the analogous art of Dunbar II of using magnetic detectors to determine the location of a medical instrument (abstract) teaches:
wherein the correlation provides a distance in three planes to determine location of the catheter distal tip (paragraph [0056], lines 1-13; paragraph [0057], lines 1-22; the components in the u, v, and w vector directions include the three planes of three-dimensional space, these values are used to determine the location of the medical tool; further note that the location of the sensor on the Neidert reference includes the distal tip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Brister, and Dunbar II with the correlation processing as taught by Dunbar II because it enables 
Regarding claim 22, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Brister, and Dunbar II teach all of the limitations of claim 19. Primary reference Zhuang further fails to teach: 
wherein the correlation provides a distance in three planes to determine location of the wire distal tip
However, the analogous art of Dunbar II of using magnetic detectors to determine the location of a medical instrument (abstract) teaches:
wherein the correlation provides a distance in three planes to determine location of the wire distal tip (paragraph [0056], lines 1-13; paragraph [0057], lines 1-22; the components in the u, v, and w vector directions include the three planes of three-dimensional space, these values are used to determine the location of the medical tool; further note that the location of the sensor on the Neidert reference includes the distal tip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Brister, and Dunbar II with the correlation processing as taught by Dunbar II because it enables accurate detection and localization of the magnetic elements of the medical instrument during the procedure (paragraph [0072], lines 1-6; paragraph [0073]).  

wherein the catheter adapter body includes the magnetizable feature and the wire subassembly includes the permanent magnet
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
wherein the wire subassembly includes the permanent magnet element, ([0101]-[0118]; [0103] the magnetic elements may be a “ferromagnetic magnetic element” which is a permanent magnet element; [0161]; [0162], figures 21A and 21B; [0207]; [0210]; [0240]; [0249]-[0251]; figures 71A and 71B) and 
wherein the catheter adapter body includes the magnetizable feature ([0103] the ferromagnetic element may be replaced by an electromagnetic coil which produces a magnetic field for detection by the sensor; [0119], the plurality of magnets may be replaced with an electromagnetic coil; furthermore [0196]-[0198]; Figures 35 and 36; [0199]; Newman teaches to the interchangeability of a magnetizable feature on the adapter body or wire)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Zhuang, Newman, Dunbar, Vaccaro, and Brister to incorporate the wire subassembly and catheter adapter body magnetic positioning as taught by Newman because it enables the clinician to ascertain the 
Primary reference Zhuang further fails to teach:
relative movement of the tubing and the wire is determined by a three- dimensional array of magnetometers positioned in proximity to at least one of the permanent magnet the magnetizable feature
However, the analogous art of Dunbar II of using magnetic detectors to determine the location of a medical instrument (abstract) teaches:
relative movement of the tubing and the wire is determined by a three- dimensional array of magnetometers positioned in proximity to at least one of the permanent magnet the magnetizable feature (paragraph [0056], lines 1-13, the two or more magnetometers, with an example of four includes three different magnetometers; paragraphs [0066] through [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, and Brister with the magnetometer array system as taught by Dunbar II because it enables accurate detection and localization of the magnetic elements of the medical instrument during the procedure (paragraph [0072], lines 1-6; paragraph [0073]).  
Regarding claim 39, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Brister, and Dunbar II teach all of the limitations of claim 37. Primary reference Zhuang further fails to teach:

However, the analogous art of Dunbar II of using magnetic detectors to determine the location of a medical instrument (abstract) teaches:
wherein the three-dimensional array of magnetometers (paragraph [0056], lines 1-13, the two or more magnetometers, with an example of four includes three different magnetometers)  is part of an ultrasound system (paragraph [0042], lines 1-8; paragraph [0044], lines 1-10), and the ultrasound system derives a three-dimensional correlation to obtain a distance from the array of magnetometers to the magnetizable feature or permanent magnet (paragraph [0056], lines 1-13; paragraph [0057], lines 1-22; the components in the u, v, and w vector directions include the three planes of three-dimensional space, these values are used to determine the location of the medical tool; paragraphs [0066] through [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Brister, and Dunbar II with the correlation processing as taught by Dunbar II because it enables accurate detection and localization of the magnetic elements of the medical instrument during the procedure (paragraph [0072], lines 1-6; paragraph [0073]).  
Claims 20, 32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang, in view of Newman, in view of Dunbar, in view of Vaccaro, in view of Brister, in further view of Dunbar II as applied to claim 19 or 39 above, and further in view of McGary (U.S. Pat. No. 20120041297) hereinafter McGary.  
Regarding claim 20, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Brister and Dunbar II teach all of the limitations of claim 19. Primary reference Zhuang further fails to teach: 
wherein the three-dimensional correlation is determined by a function I= f(Bi ur), where i = x or y or z along three axes, x, y and z are distances in three planes, B is a known magnetic field produced by the permanent magnet or magnetizable feature, and r is magnetic permeability
However, the analogous art of McGary of a magnetic sensor detection and imaging system (abstract) teaches:
wherein the three-dimensional correlation is determined by a function I= f(Bi ur), where i = x or y or z along three axes, x, y and z are distances in three planes, B is a known magnetic field produced by the permanent magnet or magnetizable feature, and ur is magnetic permeability (paragraph [0045], lines 1-14; the McGary reference teaches a function based on the variables of the known magnetic field and the magnetic permeability and the difference in notation is considered to be mathematical manipulation that lacks further criticality or unexpected results. Therefore, the equation of the prior art is considered a suitable equivalent to that which is recited, as it provides the same end result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined catheter guidewire 
Regarding claim 32, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Brister, Dunbar II and McGary teach all of the limitations of claim 20. Primary reference Zhuang further fails to teach: 
wherein the correlation provides a distance in three planes to determine location of the wire distal tip
However, the analogous art of Dunbar II of using magnetic detectors to determine the location of a medical instrument (abstract) teaches:
wherein the correlation provides a distance in three planes to determine location of the wire distal tip (paragraph [0056], lines 1-13; paragraph [0057], lines 1-22; the components in the u, v, and w vector directions include the three planes of three-dimensional space, these values are used to determine the location of the medical tool; further note that the location of the sensor on the Neidert reference includes the distal tip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Brister, Dunbar II, and McGary with the correlation processing as taught by Dunbar II because it 
Regarding claim 40, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Brister, and Dunbar II teach all of the limitations of claim 39. Primary reference Zhuang futher fails to teach: 
wherein the three-dimensional correlation is determined by the function I= f(Bi ur), where i = x or y or z along three axes, x, y and z are distances in three planes, B is a known magnetic field produced by the permanent magnet or magnetizable feature, and ur is magnetic permeability
However, the analogous art of McGary of a magnetic sensor detection and imaging system (abstract) teaches:
wherein the three-dimensional correlation is determined by the function I= f(Bi ur), where i = x or y or z along three axes, x, y and z are distances in three planes, B is a known magnetic field produced by the permanent magnet or magnetizable feature, and ur is magnetic permeability (paragraph [0045], lines 1-14; the McGary reference teaches a function based on the variables of the known magnetic field and the magnetic permeability and the difference in notation is considered to be mathematical manipulation that lacks further criticality or unexpected results. Therefore, the equation of the prior art is considered a suitable equivalent to that which is recited, as it provides the same end result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, .
Claims 29, 31, 49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang, in view of Newman, in view of Dunbar, in view of Vaccaro, in view of Teoh, in further view of Brister as applied to claims 25 or 47 above, and further in view of Dunbar II. 
Regarding claim 29, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister teach all of the limitations of claim 39. Primary reference Zhuang further fails to teach:
wherein the magnetometers include three different magnetometers arranged in a three-dimensional grid array as part of an ultrasound system which can derive a three-dimensional correlation to obtain a distance from the grid array to the magnetizable feature or permanent magnet
However, the analogous art of Dunbar II of using magnetic detectors to determine the location of a medical instrument (abstract) teaches:
wherein the magnetometers include three different magnetometers arranged in a three-dimensional grid array (paragraph [0056], lines 1-13, the two or more magnetometers, with an example of four includes three different magnetometers)  as part of an ultrasound system (paragraph [0042], lines 1-8; paragraph [0044], lines 1-10) which can derive a three-dimensional correlation to obtain a distance from the grid array to the magnetizable feature or permanent magnet (paragraph [0056], lines 1-13; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined needle and guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister with the magnetometer array system as taught by Dunbar II because it enables accurate detection and localization of the magnetic elements of the medical instrument during the procedure (paragraph [0072], lines 1-6; paragraph [0073]).  
Regarding claim 31, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, Brister, and Dunbar II teach all of the limitations of claim 29. Primary reference Zhuang further fails to teach: 
wherein the correlation provides a distance in three planes to determine location of the needle distal tip
However, the analogous art of Dunbar II of using magnetic detectors to determine the location of a medical instrument (abstract) teaches:
wherein the correlation provides a distance in three planes to determine location of the needle distal tip (paragraph [0056], lines 1-13; paragraph [0057], lines 1-22; the components in the u, v, and w vector directions include the three planes of three-dimensional space, these values are used to determine the location of the medical tool; further note that the location of the sensor on the Zhuang reference includes the distal tip).

	Regarding claim 49, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister teach all of the limitations of claim 47. Primary reference Zhuang further fails to teach:
wherein the needle subassembly includes the magnetizable feature and the wire subassembly includes the permanent magnet
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
wherein the wire subassembly includes the permanent magnet element, ([0101]-[0118]; [0103] the magnetic elements may be a “ferromagnetic magnetic element” which is a permanent magnet element; [0161]; [0162], figures 21A and 21B; [0207]; [0210]; [0240]; [0249]-[0251]; figures 71A and 71B) and 
wherein the needle subassembly includes the magnetizable feature ([0103] the ferromagnetic element may be replaced by an electromagnetic coil which produces a magnetic field for detection by the sensor; [0119], the plurality of magnets may be replaced with an electromagnetic coil; furthermore [0196]-[0198]; Figures 35 and 36; [0199]; Newman teaches to the interchangeability of a magnetizable feature on the adapter body or wire)

Primary reference Zhuang further fails to teach:
relative movement of the needle subassembly and wire subassembly is determined by a three-dimensional array of magnetometers positioned in proximity to at least one of the permanent magnet the magnetizable feature
However, the analogous art of Dunbar II of using magnetic detectors to determine the location of a medical instrument (abstract) teaches:
relative movement of the needle subassembly and wire subassembly is determined by a three-dimensional array of magnetometers positioned in proximity to at least one of the permanent magnet the magnetizable feature (paragraph [0056], lines 1-13, the two or more magnetometers, with an example of four includes three different magnetometers; paragraphs [0066] through [0074]; see figure 1 magnet detector 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined needle and guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister with the magnetometer array system as taught by Dunbar II because it enables accurate detection and localization of the magnetic elements of the 
Regarding claim 51, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, Brister, and Dunbar II teach all of the limitations of claim 49. Primary reference Zhuang further fails to teach: 
wherein the three-dimensional array of magnetometers is part of an ultrasound system, and the ultrasound system derives a three-dimensional correlation to obtain a distance from the array of magnetometers to the magnetizable feature or permanent magnet
However, the analogous art of Dunbar II of using magnetic detectors to determine the location of a medical instrument (abstract) teaches:
wherein the three-dimensional array of magnetometers (paragraph [0056], lines 1-13, the two or more magnetometers, with an example of four includes three different magnetometers) is part of an ultrasound system (paragraph [0042], lines 1-8; paragraph [0044], lines 1-10), and the ultrasound system derives a three-dimensional correlation to obtain a distance from the array of magnetometers to the magnetizable feature or permanent magnet (paragraph [0056], lines 1-13; paragraph [0057], lines 1-22; the components in the u, v, and w vector directions include the three planes of three-dimensional space, these values are used to determine the location of the medical tool; further note that the location of the sensor on the Zhuang reference includes the distal tip; paragraphs [0066] through [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and .  
Claims 30 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang, in view of Newman, in view of Dunbar, in view of Vaccaro, in view of Teoh, in view of Brister, in further view of Dunbar II as applied to claims 29 or 51 above, and further in view of McGary. 
Regarding claim 30, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, Brister, and Dunbar II teach all of the limitations of claim 29. Primary reference Zhuang further fails to teach: 
wherein the three-dimensional correlation is determined by a function I= f(Bi ur), where i = x or y or z along three axes, x, y and z are distances in three planes, B is a known magnetic field produced by the permanent magnet or magnetizable feature, and ur is magnetic permeability 
However, the analogous art of McGary of a magnetic sensor detection and imaging system (abstract) teaches:
wherein the three-dimensional correlation is determined by a function I= f(Bi ur), where i = x or y or z along three axes, x, y and z are distances in three planes, B is a known magnetic field produced by the permanent magnet or magnetizable feature, and ur is magnetic permeability (paragraph [0045], lines 1-14; the McGary reference teaches a function based on the variables of the known magnetic field and the magnetic permeability and the difference in notation is considered to be mathematical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Teoh, Brister, and Dunbar II with the magnetic correlation equation as taught by McGary because the use of the function relationship between the magnetic field and the magnetic permeability enables the accurate measurement of the position between the sensor and detector (paragraph [0046], lines 1-11).
Regarding claim 52, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, Brister, and Dunbar II teach all of the limitations of claim 51. Primary reference Zhuang further fails to teach: 
wherein the three-dimensional correlation is determined by the function I= f(Bi ur), where i = x or y or z along three axes, x, y and z are distances in three planes, B is a known magnetic field produced by the permanent magnet or magnetizable feature, and ur is magnetic permeability of claim 51, 
However, the analogous art of McGary of a magnetic sensor detection and imaging system (abstract) teaches:
wherein the three-dimensional correlation is determined by the function I= f(Bi ur), where i = x or y or z along three axes, x, y and z are distances in three planes, B is a known magnetic field produced by the permanent magnet or magnetizable feature, and ur is magnetic permeability (paragraph [0045], lines 1-14; the McGary reference teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Teoh, Brister, and Dunbar II with the magnetic correlation equation as taught by McGary because the use of the function relationship between the magnetic field and the magnetic permeability enables the accurate measurement of the position between the sensor and detector (paragraph [0046], lines 1-11).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang, in view of Newman, in view of Dunbar, in view of Vaccaro, in further view of Brister as applied to claim 35 above, and further in view of Neidert et al. (U.S. Pub. No. 20100036238) hereinafter Neidert, in further view of Frantz. 
Regarding claim 36, the combined references of Zhuang, Newman, Dunbar, Vaccaro, and Brister teach all of the limitations of claim 35. Primary reference Zhuang further fails to teach: 
the relative position of the catheter tubing distal tip and the wire distal tip indicates that the catheter is properly seated on the wire
However, the analogous art of Neidert of a magnetic catheter positioning system (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, and Brister to incorporate the determination of catheter seatedness on the wire as taught by Neidert because it enables a clinician to determine whether the different moveable elements are properly prepared for a medical procedure without doing qualitative measurements. 
Primary reference Zhuang further fails to teach:
wherein the wire includes the magnetizable feature and the catheter adapter body includes the permanent magnet
However, the analogous art of Frantz of a guidewire and catheter system with permanent magnetic and magnetizable coils (abstract, figure 4A) teaches:
wherein the wire includes the magnetizable feature and the catheter adapter body includes the permanent magnet (paragraph [0017], lines 1-3; figure 4A, magnets 50 and coils 58, 60; paragraph [0071], lines 1-9) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Brister, . 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang, in view of Newman, in view of Dunbar, in view of Vaccaro, in view of Brister, in further view of Dunbar II as applied to claim 37 above, and further in view of Neidert.
Regarding claim 38, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Brister, and Dunbar II teach all of the limitations of claim 37. Primary reference Zhuang further fails to teach:
further comprising magnetizing the magnetizable feature by applying an external magnetic field to the magnetizable feature
However, the analogous art of Neidert of a magnetic catheter positioning system (abstract) teaches:
further comprising magnetizing the magnetizable feature by applying an external magnetic field to the magnetizable feature (paragraph [0030], lines 1-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Brister, and Dunbar II to incorporate the external magnetization as taught by Neidert because it enables the user to only magnetize the object when the procedure . 
Claims 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang, in view of Newman, in view of Dunbar, in view of Vaccaro, in further view of Brister, as applied to claim 35 above, and further in view of Frantz, in further view of Dunbar II. 
Regarding claim 41, the combined references of Zhuang, Newman, Dunbar, Vaccaro, and Brister teach all of the limitations of claim 35. Primary reference Zhuang further fails to teach:
wherein the catheter adapter body includes the permanent magnet and the wire includes the magnetizable feature
However, the analogous art of Frantz of a guidewire and catheter system with permanent magnetic and magnetizable coils (abstract, figure 4A) teaches:
wherein the catheter adapter body includes the permanent magnet and the wire includes the magnetizable feature (paragraph [0017], lines 1-3; figure 4A, magnets 50 and coils 58, 60; paragraph [0071], lines 1-9), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, and Brister with the magnetizable feature on the guidewire and permanent magnet on the catheter features as taught by Frantz because magnetizable effects on the guidewire enables a different application of magnetic fields based on current strength and direction of the magnetizable element (paragraph [0070], lines 1-19). 

and relative movement of the tubing and the wire is determined by a three- dimensional array of magnetometers positioned in proximity to at least one of the permanent magnet and the magnetizable feature
However, the analogous art of Dunbar II of using magnetic detectors to determine the location of a medical instrument (abstract) teaches:
and relative movement of the tubing and the wire is determined by a three- dimensional array of magnetometers positioned in proximity to at least one of the permanent magnet and the magnetizable feature (paragraph [0056], lines 1-13, the two or more magnetometers, with an example of four includes three different magnetometers; paragraphs [0066] through [0074]; see figure 1 magnet detector 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Brister, and Frantz with the magnetometer array system as taught by Dunbar II because it enables accurate detection and localization of the magnetic elements of the medical instrument during the procedure (paragraph [0072], lines 1-6; paragraph [0073]).  
Regarding claim 43, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Brister, Frantz and Dunbar II teach all of the limitations of claim 41. Primary reference Zhuang further fails to teach:
wherein the three-dimensional array of magnetometers is part of an ultrasound system and the ultrasound system derives a three-dimensional correlation to obtain a 
However, the analogous art of Dunbar II of using magnetic detectors to determine the location of a medical instrument (abstract) teaches:
wherein the three-dimensional array of magnetometers (paragraph [0056], lines 1-13, the two or more magnetometers, with an example of four includes three different magnetometers)  is part of an ultrasound system (paragraph [0042], lines 1-8; paragraph [0044], lines 1-10), and the ultrasound system derives a three-dimensional correlation to obtain a distance from the array of magnetometers to the magnetizable feature or permanent magnet (paragraph [0056], lines 1-13; paragraph [0057], lines 1-22; the components in the u, v, and w vector directions include the three planes of three-dimensional space, these values are used to determine the location of the medical tool; paragraphs [0066] through [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Brister, Frantz and Dunbar II with the correlation processing as taught by Dunbar II because it enables accurate detection and localization of the magnetic elements of the medical instrument during the procedure (paragraph [0072], lines 1-6; paragraph [0073]).  
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang, in view of Newman, in view of Dunbar, in view of Vaccaro, in view of Brister, in view of Frantz, in further view of Dunbar II as applied to claim 41 above, and further in view of Neidert. 

further comprising magnetizing the magnetizable feature by applying an external magnetic field to the magnetizable feature
However, the analogous art of Neidert of a magnetic catheter positioning system (abstract) teaches:
further comprising magnetizing the magnetizable feature by applying an external magnetic field to the magnetizable feature (paragraph [0030], lines 1-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Brister, Frantz and Dunbar II to incorporate the external magnetization as taught by Neidert because it enables the user to only magnetize the object when the procedure occurs. This prevents interference with other medical equipment such as magnetic resonance imaging machines. 
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang, in view of Newman, in view of Dunbar, in view of Vaccaro, in view of Brister, in view of Frantz, in further view of Dunbar II as applied to claim 43 above, and further in view of McGary. 
Regarding claim 44, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Brister, Frantz, and Dunbar II teach all of the limitations of claim 43. Primary reference Zhuang further fails to teach: 
i ur), where i = x or y or z along three axes, x, y and z are distances in three planes, B is a known magnetic field produced by the permanent magnet or magnetizable feature, and ur is magnetic permeability
However, the analogous art of McGary of a magnetic sensor detection and imaging system (abstract) teaches:
wherein the three-dimensional correlation is determined by the function I= f(Bi ur), where i = x or y or z along three axes, x, y and z are distances in three planes, B is a known magnetic field produced by the permanent magnet or magnetizable feature, and ur is magnetic permeability (paragraph [0045], lines 1-14; the McGary reference teaches a function based on the variables of the known magnetic field and the magnetic permeability and the difference in notation is considered to be mathematical manipulation that lacks further criticality or unexpected results. Therefore, the equation of the prior art is considered a suitable equivalent to that which is recited, as it provides the same end result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Brister, Frantz, and Dunbar II with the magnetic correlation equation as taught by McGary because the use of the function relationship between the magnetic field and the magnetic permeability enables the accurate measurement of the position between the sensor and detector (paragraph [0046], lines 1-11).
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang, in view of Newman, in view of Dunbar, in view of Vaccaro, in view of Teoh, in further view of Brister as applied to claim 47 above, and further in view of Neidert, in further view of Frantz. 
Regarding claim 48, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister teach all of the limitations of claim 47. Primary reference Zhuang further fails to teach: 
the relative position of the needle distal tip and the wire distal tip indicates that the needle is properly seated on the wire
However, the analogous art of Neidert of a magnetic catheter positioning system (abstract) teaches:
the relative position of the needle distal tip and the wire distal tip indicates that the needle is properly seated on the wire (paragraph [0027], lines 1-19; paragraph [0032], lines 1-13; the distal tip position system is used to determine the accurate position of the deployable object, guidewire, in terms of the catheter which is considered to be proper seating on the wire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister to incorporate the determination of catheter seatedness on the wire as taught by Neidert because it enables a clinician to determine whether the different moveable elements are properly prepared for a medical procedure without doing qualitative measurements.

wherein the wire includes the magnetizable feature and the needle includes the permanent magnet
However, the analogous art of Frantz of a guidewire and catheter system with permanent magnetic and magnetizable coils (abstract, figure 4A) teaches:
wherein the wire includes the magnetizable feature and the needle includes the permanent magnet (paragraph [0017], lines 1-3; figure 4A, magnets 50 and coils 58, 60; paragraph [0071], lines 1-9) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Teoh, Brister, and Neidert with the magnetizable feature on the guidewire and permanent magnet on the catheter features as taught by Frantz because magnetizable effects on the guidewire enables a different application of magnetic fields based on current strength and direction of the magnetizable element (paragraph [0070], lines 1-19). 
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang, in view of Newman, in view of Dunbar, in view of Vaccaro, in view of Teoh, in view of Brister, in further view of Dunbar II as applied to claim 49 above, and further in view of Neidert. 
Regarding claim 50, the combined references of Zhuang, Neman, Dunbar, Vaccaro, Teoh, Brister, and Dunbar II teach all of the limitations of claim 49. Primary reference Zhuang further fails to teach: 

However, the analogous art of Neidert of a medical device with an instrument configured to deploy a guidewire (abstract) teaches:
further comprising magnetizing the magnetizable feature by applying an external magnetic field to the magnetizable feature (paragraph [0030], lines 1-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Brister, and Dunbar II to incorporate the external magnetization as taught by Neidert because it enables the user to only magnetize the object when the procedure occurs. This prevents interference with other medical equipment such as magnetic resonance imaging machines. 
Claims 53 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang, in view of Newman, in view of Dunbar, in view of Vaccaro, in view of Teoh, in further view of Brister, as applied to claim 47 above, and further in view of Frantz, in further view of Dunbar II. 
Regarding claim 53, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister teach all of the limitations of claim 47. Primary reference Zhuang further fails to teach:
wherein the needle subassembly includes the permanent magnet and the wire subassembly includes the magnetizable feature

wherein the needle subassembly includes the permanent magnet and the wire subassembly includes the magnetizable feature (paragraph [0017], lines 1-3; figure 4A, magnets 50 and coils 58, 60; paragraph [0071], lines 1-9), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined needle guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Teoh, and Brister with the magnetizable feature on the guidewire and permanent magnet on the catheter features as taught by Frantz because magnetizable effects on the guidewire enables a different application of magnetic fields based on current strength and direction of the magnetizable element (paragraph [0070], lines 1-19). 
Primary reference Zhuang further fails to teach: 
relative movement of the needle subassembly and wire subassembly is determined by a three-dimensional array of magnetometers positioned in proximity to at least one of the permanent magnet the magnetizable feature
However, the analogous art of Dunbar II of using magnetic detectors to determine the location of a medical instrument (abstract) teaches:
relative movement of the needle subassembly and wire subassembly is determined by a three-dimensional array of magnetometers positioned in proximity to at least one of the permanent magnet the magnetizable feature (paragraph [0056], lines 1-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined needle and guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Teoh, Brister, and Frantz with the magnetometer array system as taught by Dunbar II because it enables accurate detection and localization of the magnetic elements of the medical instrument during the procedure (paragraph [0072], lines 1-6; paragraph [0073]).  
Regarding claim 55, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, Brister, Frantz, and Dunbar II teach all of the limitations of claim 53. Primary reference Zhuang further fails to teach:
wherein the three-dimensional array of magnetometers is part of an ultrasound system and the ultrasound system derives a three-dimensional correlation to obtain a distance from the array of magnetometers to the magnetizable feature or permanent magnet
However, the analogous art of Dunbar II of using magnetic detectors to determine the location of a medical instrument (abstract) teaches:
wherein the three-dimensional array of magnetometers (paragraph [0056], lines 1-13, the two or more magnetometers, with an example of four includes three different magnetometers) is part of an ultrasound system (paragraph [0042], lines 1-8; paragraph [0044], lines 1-10), and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Teoh, Brister, Frantz, and Dunbar II with the correlation processing as taught by Dunbar II because it enables accurate detection and localization of the magnetic elements of the medical instrument during the procedure (paragraph [0072], lines 1-6; paragraph [0073]).  
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang, in view of Newman, in view of Dunbar, in view of Vaccaro, in view of Teoh, in view of Brister, in view of Frantz, in further view of Dunbar II as applied to claim 53 above, and further in view of Neidert. 
Regarding claim 54, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, Brister, Frantz, and Dunbar II teach all of the limitations of claim 53. Primary reference Zhuang further fails to teach:
further comprising magnetizing the magnetizable feature by applying an external magnetic field to the magnetizable feature 

further comprising magnetizing the magnetizable feature by applying an external magnetic field to the magnetizable feature (paragraph [0030], lines 1-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Teoh, Brister, Frantz, and Dunbar II to incorporate the external magnetization as taught by Neidert because it enables the user to only magnetize the object when the procedure occurs. This prevents interference with other medical equipment such as magnetic resonance imaging machines. 
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang, in view of Newman, in view of Dunbar, in view of Vaccaro, in view of Teoh, in view of Brister, in view of Frantz, in further view of Dunbar II as applied to claim 55 above, and further in view of McGary. 
Regarding claim 56, the combined references of Zhuang, Newman, Dunbar, Vaccaro, Teoh, Brister, Frantz, and Dunbar II teach all of the limitations of claim 55. Primary reference Zhuang further fails to teach: 
wherein the three-dimensional correlation is determined by the function I= f(Bi ur), where i = x or y or z along three axes, x, y and z are distances in three planes, B is a known magnetic field produced by the permanent magnet or magnetizable feature, and ur is magnetic permeability

wherein the three-dimensional correlation is determined by the function I= f(Bi ur), where i = x or y or z along three axes, x, y and z are distances in three planes, B is a known magnetic field produced by the permanent magnet or magnetizable feature, and ur is magnetic permeability (paragraph [0045], lines 1-14; the McGary reference teaches a function based on the variables of the known magnetic field and the magnetic permeability and the difference in notation is considered to be mathematical manipulation that lacks further criticality or unexpected results. Therefore, the equation of the prior art is considered a suitable equivalent to that which is recited, as it provides the same end result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined catheter guidewire position and relative motion measurement system of Zhuang, Newman, Dunbar, Vaccaro, Teoh, Brister, Frantz, and Dunbar II with the magnetic correlation equation as taught by McGary because the use of the function relationship between the magnetic field and the magnetic permeability enables the accurate measurement of the position between the sensor and detector (paragraph [0046], lines 1-11).

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-58 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785